 

Exhibit 10.325

 

EXECUTION VERSION

 

 

 

 

 

 

LIMITED LIABILITY COMPANY AGREEMENT

 

 

OF

 

 

BR ArchCo Flagler Village JV, LLC

 

 

A DELAWARE LIMITED LIABILITY COMPANY

DATED AS OF December 18, 2015

 

 

 



 
 

 

TABLE OF CONTENTS

 



      Page         Section 1. Definitions 2 Section 2. Organization of the
Company 7   2.1 Name 7   2.2 Place of Registered Office; Registered Agent 7  
2.3 Principal Office 7   2.4 Filings 7   2.5 Term 8   2.6 Expenses of the
Company 8 Section  3. Purpose 8 Section 4. Intentionally Omitted 8 Section 5.
Capital Contributions, Loans and Capital Accounts 9   5.1 Unreturned Capital
Contributions 9   5.2 Additional Capital Contributions 9   5.3 Intentionally
omitted 9   5.4 Return of Capital Contribution 9   5.5 No Interest on Capital 10
  5.6 Capital Accounts 10   5.7 New Members 10 Section 6. Distributions 11   6.1
General 11   6.2 Prohibited Distributions 11   6.3 Distributions of
Distributable Funds 11 Section 7. Allocations 11   7.1 Allocation of Net Income
and Net Losses Other than in Liquidation 11   7.2 Allocation of Net Income and
Net Losses in Liquidation 11   7.3 U.S.Tax Allocations 12 Section 8. Books,
Records, Tax Matters and Bank Accounts 12   8.1 Books and  Records  . 12   8.2
Reports and Financial Statements 12   8.3 Tax Matters Member 13

 



 
 

 

  8.4 Bank Accounts 13   8.5 Tax Returns 13   8.6 Expenses 13 Section  9.
Management and Operations 13   9.1 Manager 13   9.2 Affiliate  Transactions 15  
9.3 Other Activities 16   9.4 Project Administration Agreement 16   9.5 FCPA 17
Section 10. Confidentiality 18 Section 11. Representations and Warranties 19  
11.l In General 19   11.2 Representations and Warranties 19 Section 12. Sale,
Assignment, Transfer or other Disposition 22   12.1 Prohibited Transfers 22  
12.2 Affiliate Transfers 22   12.3 Admission of Transferee; Partial Transfers 22
  12.4 Withdrawals 23   12.5 Removal 23 Section 13. Dissolution 24   13.l
Limitations 24   13.2 Exclusive Events Requiring Dissolution 24   13.3
Liquidation 24   13.4 Continuation of the Company 25 Section 14. Indemnification
25   14.1 Exculpation of Members 25   14.2 Indemnification by Company 25   14.3
Indemnification by Members for Misconduct 26   14.4 General Indemnification by
the Members 27   14.5 Pledge of JV Partner Interest 27   14.6 Exclusivity of
Remedies 28 Section 15. Put/Call  Agreement. 28   15.1 Call Option 28

  



  ii 

 

 

  15.2 Put Option 28   15.3 Determination of Put/Call Purchase Price 29   15.4
Closing Process 30   15.5 Termination of Related Party Contracts 31 Section  16.
Abandonment 31   16.1 Defined. Terms 31   16.2 ArchCo's Right to Purchase 31  
16.3 Determination of Bluerock Interest Price 32   16.4 Closing Process 33  
16.5 Termination of Related Party Contracts 34 Section 17. Miscellaneous 34  
17.1 Notices: 34   17.2 Governing law 35   17.3 Successors 35   17.4 Pronouns 35
  17.5 Table of Contents and Captions Not Part of Agreement 36   17.6
Severability 36   17.7 Counterparts 36   17.8 Entire Agreement and Amendment 36
  17.9 Further Assurances 36   17.10 No Third Party Rights 36   17.11
Incorporation by Reference 36   17.12   Limitation on liability 36   17.13
Remedies Cumulative 37   17.14   No Waiver 37   17.15 Limitation On Use of Names
37   17.16 Publicly Traded Partnership Provision 37   17.17 Uniform Commercial
Code 37   17.18 Public  Announcements 38   17.19 No Construction Against Drafter
38

 



  iii 

 

 

EXHIBITS



 

Exhibit A Unreturned Capital Contribution Accounts Exhibit B Examples of the
Application of Section 9.1(e) Exhibit C Parcel Map

    



  iv 

 

 

LIMITED LIABILITY COMPANY AGREEMENT
OF
BR ArchCo Flagler Village JV, LLC

 

THIS LIMITED LIABILITY COMPANY AGREEMENT of BR ArchCo Flagler Village JV, LLC
("JV" or "Company") is made and entered into and is effective as of December 18,
2015, by BR Flagler N Member, LLC, a Delaware limited liability company
("Bluerock") and ArchCo Metropolitan Member LLC, a Delaware limited liability
company ("ArchCo").

 

WITNESSETH:

  

WHEREAS, the Company was formed as limited liability company on December 14,
2015, pursuant to the Act;

 

WHEREAS , the parcels of real property (each, a "Parcel") depicted on Exhibit C
attached to this Agreement (the "Parcel Map") comprise the real property
contained in block bounded on the North by NE 6th Street, on the East by NE 1st
Avenue, on the South by NE 5th Street, and on the West by North Andrews Avenue
in Fort Lauderdale, Florida (the "Block").

 

WHEREAS, the Members desire that Property Owner acquires as many of the Parcels
within the Block as possible and develops the Project on the Property.

 

WHEREAS, Property Owner is the successor-in-interest to ArchCo Residential LLC's
interest (A) as purchaser, with respect to (1) Parcel A, as depicted on the
Parcel Map, under that certain Commercial Contract, dated as of November 30,
2015 (the "Parcel A Purchase Agreement"); (2) Parcel C, as depicted on the
Parcel Map, under that certain Agreement of Purchase and Sale dated as of
December 16, 2015 (the "Parcel C Purchase Agreement"); (3) Parcel F, as depicted
on the Parcel Map, under that certain Agreement of Purchase and Sale dated as of
January 12, 2015, as amended by the Amendment to Agreement of Purchase and Sale
dated as of February 9, 2015, the Second Amendment to Agreement of Purchase and
Sale dated as of April 30, 2015, the Third Amendment to Agreement of Purchase
and Sale dated as of June 30, 2015, the Fourth Amendment to Agreement of
Purchase and Sale dated as of September 15, 2015, and the Fifth Amendment to
Agreement of Purchase and Sale dated as of October 31, 2015 (collectively, the
"Parcel F Purchase Agreement"); and (4) Parcel H, as depicted on the Parcel Map,
under that certain Exclusive Option to Purchase Agreement dated as of March 10,
2015 (the "Parcel H Purchase Agreement"); and (B) as assignee, with respect to
Parcel G, as depicted on the Parcel Map, under that certain Agreement for
Assignment of Commercial Contract dated as of December 16, 2015 (the "Parcel G
Assignment Agreement"). The Parcel A Purchase Agreement, the Parcel C Purchase
Agreement, the Parcel F Purchase Agreement, the Parcel H Purchase Agreement and
the Parcel G Assignment Agreement are referred to, collectively, as the
"Existing Agreements;"

 

WHEREAS, contemporaneously with the execution and delivery of this Agreement ,
(i) Property Owner will enter into a Development Agreement with Development
Manager; (ii) Development Manager and Project Manager will enter into a Project
Administration Agreement, under which Development Manager will delegate all or
some of its obligations under the Development Agreement to Project Manager; and
(iii) Property Owner will join in the Project Administration Agreement for the
purposes therein stated, and

 



 
 

 

WHEREAS, the Members desire to execute this limited liability company operating
agreement and to thereby organize the Company on and subject to the terms,
conditions and provisions herein contained.

 

NOW, THEREFORE, in consideration of the agreements and covenants set forth
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

 

Section 1. Definitions.

 

As used in this Agreement:

 

"Act" shall mean the Delaware Limited Liability Company Act (currently Chapter
18 of Title 6 of the Delaware Code), as amended from time to time.

 

"Affiliate" shall mean as to any Person any other Person that directly or
indirectly controls, is controlled by, or is under common control with such
first Person. For the purposes of this Agreement, a Person shall be deemed to
control another Person if such Person possesses, directly or indirectly, the
power to direct or cause the direction of the management, policies and/or
decision making of such other Person, whether through the ownership of voting
securities, by contract or otherwise. In addition, "Affiliate" shall include as
to any Person any other Person related to such Person within the meaning of Code
Sections 267(b) or 707(b)( 1).

 

"Agreed Upon Value" shall mean the fair market value (net of any debt) agreed
upon pursuant to a written agreement between the Members of property contributed
by a Member to the capital of the Company, which shall for all purposes
hereunder be deemed to be the amount of the Capital Contribution applicable to
such property contributed.

 

"Agreement" shall mean this Limited Liability Company Agreement, as amended from
time to time.

 

"ArchCo" shall have the meaning provided in the recitals of this Agreement.
"Bankruptcy Code" shall mean Title 11 of the United States Code, as amended or

any other applicable bankruptcy or insolvency statute or similar law.

 

"Bankruptcy /Dissolution Event" shall mean, with respect to the affected party,
(i) the entry of an Order for Relief under the Bankruptcy Code, (ii) the
admission by such party of its inability to pay its debts as they mature, (iii)
the making by it of an assignment for the benefit of creditors generally, (iv)
the filing by it of a petition in bankruptcy or a petition for relief under the
Bankruptcy Code or any other applicable federal or state bankruptcy or
insolvency statute or any similar law, (v) the expiration of sixty (60) days
after the filing of an involuntary petition under the Bankruptcy Code without
such petition being vacated, set aside or stayed during such period, (vi) an
application by such party for the appointment of a receiver for the assets of
such party, (vii) an involuntary petition seeking liquidation, reorganization,
arrangement or readjustment of its debts under any other federal or state
insolvency law, provided that the same shall not have been vacated, set aside or
stayed within sixty (60) days after filing, (viii) the imposition of a judicial
or statutory lien on all or a substantial part of its assets unless such lien is
discharged or vacated or the enforcement thereof stayed within sixty (60) days
after its effective date, (ix) an inability to meet its financial obligations as
they accrue, or (x) a dissolution or liquidation.

 



 2 

 

 

"Bluerock" shall have the meaning provided m the first paragraph of this
Agreement.

 

"Bluerock Guaranties" shall have the meaning provided in Section 9.7.

 

"Business Day" means any day excluding a Saturday, Sunday, any other day during
which there is no scheduled trading on the New York Stock Exchange.

 

"Call Election Notice"shall have the meaning provided in Section 15.l.

 

“Call Option" shall have the meaning provided in Section 15.l .

 

"Capital Account" shall have the meaning provided in Section 5.6.

 

"Capital Contribution" shall mean, with respect to any Member, the aggregate
amount of (i) cash, and (ii) the Agreed Upon Value of other property contributed
by such Member to the capital of the Company net of any liability secured by
such property that the Company assumes or takes subject to.

 

"Cash Flow" shall mean, for any period for which Cash Flow is being calculated,
gross cash receipts of the Company (but excluding loans to the Company or any
Subsidiary and Capital Contributions), less the following payments and
expenditures (i) all payments of operating expenses of the Company, (ii) all
payments of principal of, interest on and any other amounts due with respect to
indebtedness, leases or other commitments or obligations of the Company (and
other loans by Members to the Company), (iii) all sums expended by the Company
for capital expenditures, (iv) all prepaid expenses of the Company, and (v) all
sums expended by the Company which are otherwise capitalized .

 

"Certificate of Formation" shall mean the Certificate of Formation of the
Company, as amended from time to time.

 

"Code" shall mean the Internal Revenue Code of 1986, as amended from time to
time, including the corresponding provisions of any successor law.

 

“Collateral Agreement" shall mean any agreement, instrument, document or
covenant concurrently or hereafter made or entered into by the Company (or any
Subsidiary of the Company) under, pursuant to, or in connection with this
Agreement and any certifications made in connection therewith or amendment or
amendments made at any time or times heretofore or hereafter to any of the same
(including, without limitation, the Project Administration Agreement and the
Construction Loan Documents).

 



 3 

 

 

"Company" shall mean BR ArchCo Flagler Village N, LLC a Delaware limited
liability company organized under the Act.

 

"Completion Guarantee" shall have the meaning provided in Section 9.7.

 

"Confidential Information" shall have the meaning provided in Section 10(a).

 

"Construction Lender" shall have the meaning provided in Section 9.7.

 

"Construction Loan" shall have the meaning provided in Section 9.7.

 

"Construction Loan Guarantee" shall have the meaning provided in Section 9.7.

 

"Delaware UCC" shall mean the Uniform Commercial Code as in effect in the State
of Delaware from time to time.

 

"Development Budget" shall have the meaning ascribed to such term in the Project
Administration Agreement.

 

"Development Manager" shall mean BRG Flagler Village Development Manager, LLC.

 

"Dissolution Event" shall have the meaning provided in Section 13.2.

 

"Distributable Funds" with respect to any month or other period, as applicable,
shall mean the sum of (x) an amount equal to the Cash Flow of the Company for
such month or other period, as applicable, as reduced by (y) reserves for
anticipated capital expenditures, future working capital needs and operating
expenses, contingent obligations and other purposes, the amounts of which shall
be reasonably determined from time to time by the Manager.

 

"Distributions" shall mean the distributions payable (or deemed payable) to a
Member (including, without limitation, its allocable portion of Distributable
Funds).

 

"ERISA" shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.

 

"Evaluation" shall have the meaning provided in Section l 5.3(b).

 

"Final Completion" shall have the meaning given to "Project Final Completion" in
the Project Administration Agreement.

 

''Fiscal Year" shall mean each calendar year ending December 31.

 

"Flow Through Entity" shall have the meaning provided in Section 12.3(b)(v).

 

"FMV" shall have the meaning provided in Section l 5.3(a).

 

"Foreign Corrupt Practices Act" shall mean the Foreign Corrupt Practices Act of
the United States, 15 U.S.C. Sections 78a, 78m, 78dd-l, 78dd-2, 78dd-3, and
78ff, as amended, if applicable, or any similar law of the jurisdiction where
the Property is located or where the Company or any of its Subsidiaries
transacts business or any other jurisdiction, if applicable.

 



 4 

 

 

"Hurdle Return Rate" means an internal rate of return, compounded monthly, equal
to fifteen percent (15%).

 

"Income" shall mean the gross income of the Company for any month, Fiscal Year
or other period, as applicable, including gains realized on the sale, exchange
or other disposition of the Company's assets.

 

"Indemnified Party" shall have the meaning provided in Section l4.4(a).

 

"Indemnifying Party" shall have the meaning provided in Section l 4.4(a).

 

"Indemnity Collateral" shall have the meaning provided in Section 14.5(a).

 

"Inducement Obligations" shall have the meaning provided in Section l 4.5(a).

 

"Interest" of any Member shall mean the entire limited liability company
interest of such Member in the Company, which includes, without limitation, any
and all rights, powers and benefits accorded a Member under this Agreement and
the duties and obligations of such Member hereunder.

 

"Loss" shall mean the aggregate of losses, deductions and expenses of the
Company for any month, Fiscal Year or other period, as applicable, including
losses realized on the sale, exchange or other disposition of the Company's
assets.

 

"Manager" shall have the meaning set forth in Section 9.l(a).

 

"Member" and "Members" shall mean Bluerock, ArchCo and any other Person admitted
to the Company pursuant to this Agreement. For purposes of the Act, the Members
shall constitute a single class or group of members.

 

"Member in Question" shall have the meaning provided in Section 17.12.

 

"Net Income" shall mean the amount, if any, by which Income for any period
exceeds Loss for such period.

 

"Net Loss" shall mean the amount, if any, by which Loss for any period exceeds
Income for such period.

 

"New York UCC"shall have the meaning set forth in Section 17.17.

 

"Person" shall mean any individual, corporation, partnership, joint venture,
association, joint-stock company, limited liability company, trust,
unincorporated organization, government or any agency or political subdivision
thereof or any other legal entity.

 

"Pledge Agreement" shall have the meaning provided in Section 14.5(a).

 



 5 

 

 

"Project" shall have the meaning provided in the Project Administration
Agreement.

 

"Project Administration Agreement" shall mean that certain Project
Administration Agreement dated December 18, 2015 between the Development Manager
and Project Manager, to which the Company (or Property Owner) joined in for the
purposes therein stated.

 

"Project Manager" shall mean ArchCo Metropolitan PM LLC, a Delaware limited
partnership.

 

"Property" shall have the meaning provided in Section 3.

 

"Property Owner" shall mean BR ArchCo Flagler Village, LLC, a Delaware limited
liability company, a wholly-owned Subsidiary of the Company and title holder of
one or more of the Parcels.

 

"Property Stabilization" means the last day of the month in which the Property
has attained at least ninety-two and one-half percent (92.5%) occupancy for
three (3) consecutive months.

 

"Pursuer" shall have the meaning provided in Section 10(c).

 

"Put Election Notice" shall have the meaning provided in Section 15.2.

 

"Put Option" shall have the meaning provided in Section 15.2.

 

"Put/Call Closing Date" shall have the meaning provided in Section 15.4.

 

"Put/Call Election Notice" shall have the meaning provided in Section 15.3(a).

 

"Put/Call Purchase Price" shall have the meaning provided in Section 15.3(a).

 

"REIT” shall mean a real estate investment trust as defined in Code Section 856.

 

"REIT Member" shall mean any Member, if such Member is a REIT or a direct or
indirect subsidiary of a REIT.

 

"REIT Requirements" shall mean the requirements for qualifying as a REIT under
the Code and Regulations.

 

"Regulations" shall mean the Treasury Regulations promulgated pursuant to the
Code, as amended from time to time, including the corresponding provisions of
any successor regulations.

 

"Securities Act" shall mean the Securities Act of 1933, as amended.

 



 6 

 

 

"Subsidiary" shall mean any corporation, partnership, limited liability company
or other entity of which fifty percent (50%) of the capital stock or other
equity securities or more is owned by the Company.

 

"Tax Matters Member" shall have the meaning provided in Section 8.3.

 

"Transfer" means, as a noun, any transfer, sale, assignment, exchange, charge,
pledge, gift, hypothecation, conveyance, encumbrance or other disposition,
voluntary or involuntary, by operation of law or otherwise and, as a verb,
voluntarily or involuntarily, by operation of law or otherwise, to transfer,
sell, assign, exchange, charge, pledge, give, hypothecate, convey, encumber or
otherwise dispose of.

 

"Unreturned Capital Contributions" shall mean, with respect to each Member, the
aggregate amount of such Member's Capital Contributions decreased by the sum of
(i) the amount of money previously distributed by the Company to such Member
pursuant to Section 6.3(b) and (ii) the fair market value (determined by the
Members) of any property previously distributed to such Member by the Company
(net of liabilities secured by such distributed property that such Member is
considered to assume or take subject to under Code Section 752) pursuant to
Section 6.3(b).

 

Section 2. Organization of the Company.

 

2.1             Name. The name of the Company shall be "BR ArchCo Flagler
Village JV, LLC". The business and affairs of the Company shall be conducted
under such name or such other name as the Manager deem necessary or appropriate
to comply with the requirements of law in any jurisdiction in which the Company
may elect to do business.

 

2.2             Place of Registered Office: Registered Agent. The address of the
registered office of the Company in the State of Delaware is c/o National
Registered Agents, 160 Greentree Drive, Suite 101, Dover, DE 19904. The name and
address of the registered agent for service of process on the Company in the
State of Delaware is National Registered Agents, 160 Greentree Drive, Suite l01
, Dover, DE 19904. The Manager may at any time on five (5) days prior notice to
all Members change the location of the Company's registered office or change the
registered agent.

 

2.3             Principal Office. The principal address of the Company shall be
c/o Bluerock, 712 Fifth Avenue, 9th Floor, New York, NY 10019, or at such other
place or places as may be determined by the Manager from time to time.

 

2.4             Filings. On or before execution of this Agreement , an
authorized person within the meaning of the Act shall have duly filed or caused
to be filed the Certificate of Formation of the Company with the office of the
Secretary of State of Delaware, as provided in Section 18-201 of the Act, and
the Members hereby ratify such filing. The Manager shall use its reasonable best
efforts to take such other actions as may be reasonably necessary to perfect and
maintain the status of the Company as a limited liability company under the laws
of Delaware. Notwithstanding anything contained herein to the contrary, the
Company shall not do business in any jurisdiction that would jeopardize the
limitation on liability afforded to the Members under the Act or this Agreement.

 



 7 

 

 

2.5             Term. The Company shall continue in existence from the date
hereof until January 31, 2065, unless extended by the Manager, or until the
Company is dissolved as provided in Section 13, whichever shall occur earlier.

 

2.6             Expenses of the Company. Subject to the terms of Section 8.6, no
fees, costs or expenses shall be payable by the Company to any Member.

 

Section 3. Purpose.

 

The purpose of the Company, subject in each case to the terms hereof, shall be
to engage in the business of acquiring, owning, operating, developing,
renovating, repositioning, managing, leasing, selling, financing and refinancing
the real estate and any real estate related investtnents (or portions thereof)
relating to the Parcels within the Block in Fort Lauderdale, Florida, which are
either held by the Company directly or through entities in which the Company
owns a majority of the interests (any property acquired as aforesaid shall
hereinafter be referred to as the "Property"), and all other activities
reasonably necessary to carry out such purpose. The acquisition of the Property
will be effected through the utilization of a special purpose entity formed for
this express purpose, which shall be Property Owner.

 

Section 4. Pursuit Costs.

 

4.1               Existing Agreements. On or prior to the date hereof, ArchCo
Residential LLC has transferred all of its interest in and to the Existing
Agreements to Property Owner pursuant to an assignment and assumption agreement
in form and substance satisfactory to Bluerock and, if necessary, the seller
under each of the Existing Agreements.

 

4.2               Pursuit Costs Defined. Various costs, including costs already
incurred, in connection with pursuit of the acquisition of the Parcels in the
Block and development of the Property, including, without limitation, legal
fees, due diligence costs, inspection costs, travel costs, etc. (the “Pursuit
Costs"), are included in the Development Budget attached as Exhibit B to the
Project Administration Agreement ("Pursuit Cost"). The Members acknowledge and
agree that each of them has paid prior to the date hereof certain Pursuit Costs.

 

4.3              Closing Conditions. The Company shall not cause Property Owner
to close, and Property Owner shall not close, under any of the Existing
Agreements unless ( 1) Bluerock has contributed to the Company funds in the
amount to be distributed to ArchCo pursuant to Section 4.5 below, and (2) the
Company has distributed such funds to ArchCo pursuant to Section 4.5 below
(collectively, the "Company Closing Conditions"). For the avoidance of doubt,
once the Company Closing Conditions are satisfied, Bluerock, acting alone, shall
be entitled to cause the Company to cause the Property Owner to close under any
of the Existing Agreements.

 

4.4              Reimbursement of ArchCo's Pursuit Costs. On the date of first
closing for the acquisition of a Parcel under any of the Existing Agreements, or
on such earlier date as Bluerock may elect, the Company shall pay to ArchCo an
amount equal to (x) all unreimbursed Pursuit Costs paid by or on behalf of
ArchCo, plus (y) an amount sufficient to yield a 15% return on all Pursuit Costs
paid or incurred by ArchCo based on the respective dates on which ArchCo paid
such Pursuit Costs. Bluerock shall make an additional capital contribution to
the Company in the amount needed to fund these payments to ArchCo. The payment
made by the Company to ArchCo under this Section 4.5 shall be a guaranteed
payment under § 707(c) of the Code.

 



 8 

 

 

4.5              Commission Agreement. Within five Business Days after the date
of this Agreement, ArchCo shall cause ArchCo Residential LLC to assign to the
Company and the Company shall accept and assume the Commission Agreement
(defined below). The assignment will contain representations by ArchCo
Residential LLC that the Commission Agreement is in full force and effect, that
ArchCo Residential LLC knows of no defaults under the Commission Agreement, and
that all commissions due and payable under the Commission Agreement as of the
date of the assignment have been paid. "Commission Agreement" means the
Commission Agreement dated as of January 9, 2015 among ArchCo Residential LLC,
Kenneth R. Sharp, a licensed Florida Real Estate Broker, and RE/MAX Commercial
Associates, LLC, a Florida limited liability company, with respect to Parcels B,
C, D, E, G and H.

 

Section 5. Unreturned Capital Contributions and Capital Accounts.

 

5.1              Unreturned Capital Contributions.

 

(a)               The Members acknowledge and agree that as of the date hereof,
the Unreturned Capital Contributions of the Members are as set forth on Exhibit
A attached hereto and made a part hereof.

 

(b)              The Capital Contributions of the Members to the Company may
include amounts for working capital.

 

5.2Additional Capital Contributions.

 

The Company shall accept additional Capital Contributions as and when the
Manager shall determine, consistent with all applicable expenses under or
relating to line items contained in the Development Budget, and any approved
annual operating budget or for non discretionary expenses (such as real estate
taxes, insurance or debt service), in each case established by Manager in the
good faith exercise of its sole discretion; provided, however, ArchCo shall have
no obligation to make additional Capital Contributions. Without limiting the
generality of the foregoing, a Person who makes a Capital Contribution shall be
admitted as a Member on such terms as the Manager shall determine subject to the
terms of Sections 5.7. 9. l(e) and 12.3.

 

5.3Intentionally omitted.

 

5.4Return of Capital Contribution.

 

(a)               Except as approved by the Manager, no Member shall have any
right to withdraw or make a demand for withdrawal of all or part of the balance
reflected in such Member's Capital Account (as determined under Section 5.6).
Any property distributed in kind in a liquidation will be valued and treated as
though the property were sold and cash proceeds distributed.

 



 9 

 

 

(b)              Each Member will look solely to the assets of the Company for
the return of its Capital Contributions, and if the Company assets remaining
after the payment or discharge of the debts and liabilities of the Company are
insufficient to return the investment of each Member, no Member will have
recourse against any other Member for return of its Capital Contribution.

 

5.5              No Interest on Capital. Interest earned on Company funds shall
inure solely to the benefit of the Company, and no interest shall be paid upon
any Capital Contributions nor upon any undistributed or reinvested income or
profits of the Company.

 

5.6 Capital Accounts. A separate capital account (the "Capital Account") shall
be maintained for each Member in accordance with Section l.704-l (b)(2)(iv) of
the Regulations. Without limiting the foregoing, the Capital Account of each
Member shall be increased by (i) the amount of any Capital Contributions made by
such Member, (ii) the amount of Income allocated to such Member and (iii) the
amount of income or profits, if any, allocated to such Member not otherwise
taken into account in this Section 5.6. The Capital Account of each Member shall
be reduced by (i) the amount of any cash and the fair market value of any
property distributed to the Member by the Company (net of liabilities secured by
such distributed property that the Member is considered to assume or take
subject to), (ii) the amount of Loss allocated to the Member and (iii) the
amount of expenses or losses, if any, allocated to such Member not otherwise
taken into account in this Section 5.6. The Capital Accounts of the Members
shall not be increased or decreased pursuant to Regulations Section I .704- l
(b)(2)(iv)(f) to reflect a revaluation of the Company's assets on the Company's
books in connection with any contribution of money or other property to the
Company pursuant to Section 5.2 by existing Members. If any property other than
cash is distributed to a Member, the Capital Accounts of the Members shall be
adjusted as if such property had instead been sold by the Company for a price
equal to its fair market value, the gain or loss allocated pursuant to Section
7,and the proceeds distributed in the manner set forth in Section 6.3 or Section
13.3(d)(ii). No Member shall be obligated to restore any negative balance in its
Capital Account. No Member shall be compensated for any positive balance in its
Capital Account except as otherwise expressly provided herein. The foregoing
provisions and the other provisions of this Agreement relating to the
maintenance of Capital Accounts are intended to comply with the provisions of
Regulations Section 1.704-1(b)(2) and shall be interpreted and applied in a
manner consistent with such Regulations.

 

5.7 New Members. Subject to Sections 5.2 and 9.l(e), the Manager may cause the
Company to issue additional Interests and thereby admit a new Member or Members,
as the case may be, to the Company, only if such new Member (i) has delivered to
the Company its Capital Contribution, (ii) has agreed in writing to be bound by
the terms of this Agreement by becoming a party hereto, and (iii) has delivered
such additional documentation as the Company shall reasonably require to so
admit such new Member to the Company.

 



 10 

 

 

Section 6. Distributions.

 

6.1              General. The Manager shall distribute all Distributable Funds
held by the Company to be distributed to the Members in accordance with this
Agreement.

 

6.2             Prohibited Distributions. Notwithstanding any provision of this
Agreement to the contrary, the Company shall not make any Distributions
prohibited by the terms of the Act.

 

6.3             Distributions of Distributable Funds. Subject to the provisions
of Sections 6.1and 6.2, on the fifteenth (15th) day of each month (or the next
Business Day if such fifteenth (15th) day is not a Business Day), the Manager
shall distribute all Distributable Funds with respect to such month to the
Members as follows:

 

(a)               First, to the Members, pari passu, until each Member has
received a return on its Unreturned Capital Contributions calculated at the
Hurdle Return Rate;

 

(b)               Second, to the Members, pari passu, until each Member has
received its Unreturned Capital Contributions; and

 

(c)               Third, (i) 88% to Bluerock and (ii) 12% to ArchCo.

 

Section 7. Allocations.

 

7.1              Allocation of Net Income and Net Losses Other than in
Liquidation.

Except as otherwise provided in this Agreement, Net Income and Net Losses of the
Company for each Fiscal Year shall be allocated among the Members in a manner
such that, as of the end of such Fiscal Year and taking into account all prior
allocations of Net Income and Net Losses of the Company and all Distributions
made by the Company through such date, the Capital Account of each Member is, as
nearly as possible, equal to the Distributions that would be made to such Member
pursuant to Section 6.3 if the Company were dissolved, its affairs wound up and
assets sold for cash equal to their tax basis (or book value in the case of
assets that have been revalued in accordance with Section 704(b) of the Code),
all Company liabilities were satisfied, and the net assets of the Company were
distributed in accordance with Section 6.3 immediately after such allocation.

 

7.2              Allocation of Net Income and Net Losses in Liquidation. Net
Income and Net Losses realized by the Company in connection with the liquidation
of the Company pursuant to Section 13 shall be allocated among the Members in a
manner such that, taking into account all prior allocations of Net Income and
Net Losses of the Company and all Distributions made by the Company through such
date, the Capital Account of each Member is, as nearly as possible, equal to the
amount which such Member is entitled to receive pursuant to Section 13.3(d)(ii).

 



 11 

 

 

7.3U.S. Tax Allocations.

 

(a)               Subject to Section 704(c) of the Code, for U.S. federal and
state income tax purposes, all items of Company income, gain, loss, deduction
and credit shall be allocated among the Members in the same manner as the
corresponding item of income, gain, loss, deduction or credit was allocated
pursuant to the preceding paragraphs of this Section 7.

 

(b)              Code Section 704(c). In accordance with Code Section 704(c) and
the Treasury regulations promulgated thereunder, income and loss with respect to
any property contributed to the capital of the Company (including, if the
property so contributed constitutes a partnership interest, the applicable
distributive share of each item of income, gain, loss, expense and other items
attributable to such partnership interest whether expressly so allocated or
reflected in partnership allocations) shall, solely for U .S. federal income tax
purposes, be allocated among the Members so as to take account of any variation
between the adjusted basis of such property to the Company for U.S. federal
income tax purposes and its Agreed Upon Value at the time of contribution. Such
allocation shall be made in accordance with such method set forth in Regulations
Section l .704-3(b) as the Manager approves.

 

Any elections or other decisions relating to such allocations shall be made by
the Manager in any manner that reasonably reflects the purpose and intention of
this Agreement. Allocations pursuant to this Section 7.3. are solely for
purposes of U.S. federal, state and local income taxes and shall not affect, or
in any way be taken into account in computing, any Member's share of Net Income,
Net Loss, other items or Distributions pursuant to any provisions of this
Agreement.

 

Section 8. Books, Records,Tax Matters and Bank Accounts.

 

8.1               Books and Records. The books and records of account of the
Company shall be maintained in accordance with the accounting practices adopted
by Manager. The books and records shall be maintained at the Company's principal
office or at a location designated by the Manager, and all such books and
records (and the dealings and other affairs of the Company and its Subsidiaries)
shall be available to any Member at such location for review and copying, at
such Member's sole cost and expense, during normal business hours on at least
three (3) business days' prior notice.

 

8.2Reports and Financial Statements.

 

(a)               As soon as practicable after the end of each Fiscal Year, the
Company shall cause each Member to be furnished with the following annual
reports computed as of the last day of the Fiscal Year: (i) an unaudited balance
sheet of the Company; (ii) an unaudited statement of the Company's profit and
loss; and (iii) a statement of the Members' Capital Accounts and changes therein
for such Fiscal Year.

 

(b)              As soon as practicable, the Company shall cause to be furnished
to Bluerock such information as reasonably requested by Bluerock as is necessary
for any REIT Member to determine its qualification as a REIT and its compliance
with REIT Requirements.

 

(c)               The Company shall be entitled to rely on the reports ("PM
Reports") it receives from the Persons engaged by the Company or the Property
Owner for property management and accounting services with respect to its
obligations under this Section 8, and the Members acknowledge that the reports
to be furnished shall be based on the PM Reports, without any duty on the part
of the Company to further investigate the completeness, accuracy or adequacy
thereof. The Company shall cause each Member to be furnished with copies of all
PM Reports on a monthly basis.

 



 12 

 

 

8.3               Tax Matters Member. Bluerock is hereby designated as the "tax
matters partner" of the Company and the Subsidiaries, as defined in Section 623
l(a)(7) of the Code (the "Tax Matters Member") and shall prepare or cause to be
prepared all income and other tax returns of the Company and the Subsidiaries
pursuant to the terms and conditions of Section 8.5. Except as otherwise
provided in this Agreement, all elections required or permitted to be made by
the Company and the Subsidiaries under the Code or state tax law shall be timely
determined and made by Bluerock. The Members intend that the Company be treated
as a partnership for U.S. federal, state and local tax purposes, and the Members
will not elect or authorize any person to elect to change the status of the
Company from that of a partnership for U.S. federal, state and local income tax
purposes. In addition, upon the request of any Member, the Company and each
Subsidiary shall make an election pursuant to Code Section 754 to adjust the
basis of the Company's property in the manner provided in Code Sections 734(b)
and 743(b). The Company hereby indemnifies and holds harmless Bluerock from and
against any claim, loss, expense, liability, action or damage resulting from its
acting or its failure to take any action as the "tax matters partner" of the
Company and the Subsidiaries, provided that any such action or failure to act
does not constitute gross negligence or willful misconduct.

 

8.4              Bank Accounts. All funds of the Company are to be deposited in
the Company's name in such bank account or accounts as may be designated by the
Manager and shall be withdrawn on the signature of such Person or Persons as the
Manager may authorize.

 

8.5              Tax Returns. No later than the due date or extended due date,
the Company shall deliver or cause to be delivered to each Member a copy of the
tax returns for the Company and the Subsidiaries with respect to such Fiscal
Year, together with such information with respect to the Company and such
Subsidiaries as shall be necessary for the preparation by such Member of its
U.S. federal and state income or other tax and information returns. The Manager
shall further cause the Company to deliver any and all copies of tax returns of
the Company and its Subsidiaries required to be delivered under any Collateral
Agreement.

 

8.6              Expenses. Notwithstanding any contrary provision of this
Agreement, the Members acknowledge and agree that the reasonable expenses and
charges incurred directly or indirectly by or on behalf of the Manager in
connection with its obligations will be reimbursed by the Company to the
Manager.

 

Section 9. Management and Operations.

 

9.1              Manager.

 

(a)              The Company shall be managed by Bluerock ("Manager"), who shall
have the authority to exercise all of the powers and privileges granted by the
Act, any other law or this Agreement, together with any powers incidental
thereto, and to take any other action not prohibited under the Act or other
applicable law, so far as such powers or actions are necessary or convenient or
related to the conduct, promotion or attainment of the business, purposes or
activities of the Company.

 

(b)              The Manager shall provide such personnel that are reasonably
necessary and appropriate to manage the day-to-day affairs of the Company. The
Manager shall discharge its duties hereunder in accordance with the terms of
this Agreement and applicable law. Except for the $50,000 allowance for
construction oversight payable to or on behalf of the Manager through draws
under the Construction Loan, the Manager shall not be entitled to any
compensation in consideration for rendering the services described in this
Agreement and shall only be paid or reimbursed to the extent expressly set forth
herein. Manager, on behalf of the Company, will conduct or cause to be conducted
the ordinary and usual business and affairs of the Company as required and as
limited by this Agreement.

 



 13 

 

 

(c)               Without limiting the generality of the foregoing, (i) the
Manager shall conduct, direct and exercise full control over all activities of
the Company (including, but not limited to, (x) subject to Section 9.l (e), all
decisions relating to subsequent Capital Contributions, and (y) all decisions on
behalf of the Company in its capacity as the sole and managing member of
Property Owner, including with respect to the sale of, and the exercise of other
rights with respect to, the Property (including but not limited to exercising
rights under the Development Agreement and Project Administration Agreement),
(ii) all management powers over the business and affairs of the Company shall be
exclusively vested in the Manager and (iii) the Manager shall have the sole
power to bind or take any action on behalf of the Company, or to exercise any
rights and powers (including, without limitation, the rights and powers to take
actions (including with respect to amendments, modifications or waivers), give
or withhold consents or approvals (including with respect to any amendment,
modification or waiver) or make determinations, opinions, judgments, or other
decisions) granted to the Company under this Agreement or under the limited
liability company operating agreement (as the sole and managing member of
Property Owner), or which arise as a result of the Company's ownership of
securities or otherwise.

 

(d)Further to the foregoing, the Manager shall have the right to:

 

(i)                enter into or cause any Subsidiary to enter into any
agreement regarding a financing or refinancing of the Property;

 

(ii)              enter into or cause any Subsidiary to enter into any agreement
regarding a sale of the Property;

 

(iii)            subject to Article 16, dissolve or wind up the Company or the
Subsidiary;

 

(iv)            determine the timing and amount of any investment in the Company
and, subject to Section 9.l(e), to effect amendments to this Agreement in order
to effectuate such investments;

 

(v)              determine whether to repair or rebuild the Property in the
event of casualty or condemnation of the Property;

 

(vi)            engage real estate brokers, mortgage bankers or mortgage brokers
in connection with the sale of the Property or any Property financings or
refinancings;

 

(vii)          enter into any lease, any amendment to a lease or any extension
of the term of any lease;

 



 14 

 

 

(viii)        determine insurance carriers, types and amount of msurance
coverage of the Company or the Property;

 

(ix)            make decisions regarding accounting policy or procedures;

 

(x)              enter into, or cause the Property Owner to enter into, a
property management agreement;

 

(xi)            retain or terminate a general contractor to manage the
construction and development of the Property; and

 

(xii)delegate its duties under this Agreement.

 

(e) Notwithstanding anything contained herein to the contrary, after giving
effect to any amendment hereof proposed by the Manager (which amendment shall be
deemed executed and delivered by the parties upon the consummation of the
contemplated transaction), the timing and amounts distributable to ArchCo
pursuant to Section 6.3(c) shall not be adversely affected by, and no other
material right of ArchCo hereunder shall be effectively subordinated or
otherwise diminished (collectively, "ArchCo's Material Rights") by reason of any
determination by the Manager to (i) accept Capital Contributions on terms other
than the terms that would be applicable if such additional Capital Contribution
were made by Bluerock pursuant to the terms hereof or (ii) enter into any
agreement regarding a direct or indirect contribution of the Property, or a
reorganization, merger or other consolidation of the Company or a Subsidiary, or
a sale of the Property to an entity in which Bluerock or an Affiliate is a buyer
(in each case, a "Ownership Restructuring"). Exhibit B attached hereto and made
a part hereof discusses certain potential transactions and illustrates how the
terms of this Section 9.l(e) are intended to apply thereto.

 

Manager shall deliver to ArchCo copies of final term sheets and material drafts
of material agreements regarding any proposed Ownership Restructuring. No
proposed Ownership Restructuring shall become effective until at least ten ( l
0) Business Days after the final forms of all material documents and agreements
regarding the Ownership Restructuring (the "Final Restructuring Documents") have
been delivered to ArchCo. ArchCo shall promptly deliver to the Manager in
writing any and all objections it may have that the proposed Ownership
Restructuring will adversely affect ArchCo's Material Rights, so that Manager
may in its sole discretion take them into account with respect to determining
the Final Restructuring Documents. The Members and the Manager agree that an
action for damages will not provide an adequate or timely remedy to compensate
ArchCo for a violation of ArchCo's Material Rights under this Section 9.1(e).
Accordingly, the Members and the Manager agree that an injunction is an
appropriate remedy to prevent violation of ArchCo 's Material Rights under this
Section 9.l(e) with respect to any Ownership Restructuring and ArchCo shall be
entitled to seek entry of such an injunction in the Courts of New York as
provided in Article 17 below.

 

9.2              Affiliate Transactions. Subject to Sections 9. l(b) and 9.4, no
agreement shall be entered into by the Company or any Subsidiary with a Member
or any Affiliate of a Member and no decision shall be made in respect of any
such agreement (including, without limitation, the enforcement or termination
thereof) unless such agreement or related decision shall have been unanimously
approved by the Members, which approvals shall not be unreasonably withheld,
conditioned or delayed.

 



 15 

 

 

9.3Other Activities.

 

(a)               Right to Participation in Other Member Ventures. Neither the
Company nor any Member (or any Affiliate of any Member) shall have any right by
virtue of this Agreement either to participate in or to share in any other now
existing or future ventures, activities or opportunities of any of the other
Members or their Affiliates, or in the income or proceeds derived from such
ventures, activities or opportunities.

 

(b)              Notwithstanding the foregoing provisions of Section 9.3(a), the
opportunity to acquire any of the Parcels within the Block shall be deemed a
Company opportunity and neither Member shall, or permit or suffer any Affiliate
of such Member, on behalf of itself or any other Person, make, solicit or accept
any offer to acquire any of the Parcels except on behalf of the Company and the
Property Owner. With respect to any Parcel that the Company is not under
contract to acquire, ArchCo or an Affiliate of ArchCo may negotiate with the
owner of, and make, solicit or accept any offer to acquire, such Parcel, subject
to this Section 9.3(b), and shall assign its right, if any, to acquire such
Parcel to the Company upon the Company's approval of such assignment.

 

(c)               Limitation on Actions of Members; Binding Authority. No Member
(in its capacity as such) shall, without the prior written consent of the
Manager, take any action on behalf of, or in the name of, the Company, or enter
into any contract, agreement, commitment or obligation binding upon the Company,
or, in its capacity as a Member of the Company, perform any act in any way
relating to the Company or the Company's assets, except in a manner and to the
extent consistent with the provisions of this Agreement and any Collateral
Agreement.

 

9.4Project Administration Agreement.

 

The Company has caused the Property Owner to enter into the Development
Agreement with Development Manager and join in the Project Administration
Agreement.

 

9.5Operation in Accordance with REIT Requirements.

 

The Manager shall exercise commercially reasonable efforts to cause the Company
to own, operate and dispose of its assets such that the nature of all of the
Company's assets and gross revenues (as determined pursuant to Code Sections
856(c)(2), (3) and (4)) would permit the Company to (i) qualify as a REIT
(assuming for this purpose that the Company otherwise qualified as a REIT) and
(ii) avoid incurring any tax on either prohibited transactions under Code
Section 857(b)(6) or on re-determined rents, re-determined deductions, and
excess interest under Code Section 857(b)(7) (determined as if the Company were
a REIT). In addition, the Company shall make current cash distributions pursuant
to Section 6 hereof during each calendar year in an amount at least equal to the
taxable income allocable to Bluerock for such calendar year.

 



 16 

 

 

9.6FCPA.

 

(a)                In compliance with the Foreign Corrupt Practices Act, each
Member will not, and will ensure that its officers, directors, employees,
shareholders, members, agents and Affiliates, acting on its behalf or on the
behalf of the Company or any of its Subsidiaries or Affiliates do not, for a
corrupt purpose, offer, directly or indirectly, promise to pay, pay, promise to
give, give or authorize the paying or giving of anything of value to any
official representative or employee of any government agency or instrumentality,
any political party or officer thereof or any candidate for office in any
jurisdiction, except for any facilitating or expediting payments to government
officials, political parties or political party officials the purpose of which
is to expedite or secure the performance of a routine governmental action by
such government officials or political parties or party officials. The term
"routine governmental action" for purposes of this provision shall mean an
action which is ordinarily and commonly performed by the applicable government
official in (i) obtaining permits, licenses, or other such official documents
which such Person is otherwise legally entitled to; (ii) processing governmental
papers; (iii) providing police protection, mail pick-up and delivery or
scheduling inspections associated with contract performance or inspections
related to transit of goods across country; (iv) providing phone service, power
and water supply, loading and unloading of cargo, or protecting perishable
products or commodities from deterioration; or (v) actions of a similar nature.

 

The term routine governmental action does not include any decision by a
government official whether, or on what terms, to award new business to or to
continue business with a particular party, or any action taken by an official
involved in the decision making process to encourage a decision to award new
business to or continue business with a particular party.

 

(b)                Each Member agrees to notify immediately the other Member of
any request that such Member or any of its officers, directors, employees,
shareholders, members, agents or Affiliates, acting on its behalf, receives to
take any action that may constitute a violation of the Foreign Corrupt Practices
Act.

 

9.7              Construction Financing. Bluerock shall use commercially
reasonable efforts to obtain a construction loan for the Company from a
construction lender reasonably acceptable to ArchCo (the "Construction Lender")
at prevailing rates and terms (the "Construction Loan"). If the Company is
required to provide some form of credit enhancement to the Construction Lender
in order to secure the Construction Loan (a "Construction Loan Guarantee"),
Bluerock shall guarantee payment of the Construction Loan or provide such other
form of credit enhancement requested by the Construction Lender and reasonably
acceptable to Bluerock. If required by the Construction Lender, Bluerock shall
also provide the Construction Lender with a completion guarantee reasonably
acceptable to Bluerock (the "Completion Guarantee;"and collectively with any
Construction Loan Guarantee, the "Bluerock Guaranties"), guaranteeing that the
Property will be completed within the estimated time frame and estimated project
cost set forth in the Construction Loan documents.

 



 17 

 

 

Section 10. Confidentiality.

 

(a)               Any information relating to a Member's business, operation or
finances which are proprietary to, or considered proprietary by, a Member are
hereinafter referred to as "Confidential Information". All Confidential
Information in tangible form (plans, writings, drawings, computer software and
programs, etc.) or provided to or conveyed orally or visually to a receiving
Member, shall be presumed to be Confidential Information at the time of delivery
to the receiving Member. All such Confidential Information shall be protected by
the receiving Member from disclosure with the same degree of care with which the
receiving Member protects its own Confidential Information from disclosure. Each
Member agrees: (i) not to disclose such Confidential Information to any Person
except to those of its employees or representatives who need to know such
Confidential Information in connection with the conduct of the business of the
Company and who have agreed to maintain the confidentiality of such Confidential
Information and (ii) neither it nor any of its employees or representatives will
use the Confidential Information for any purpose other than in connection with
the conduct of the business of the Company; provided that such restrictions
shall not apply if such Confidential Information:

 

(A)             is or hereafter becomes public, other than by breach of this
Agreement;

 

(B)             was already in the receiving Member's possession prior to any
disclosure of the Confidential Information to the receiving Member by the
divulging Member;

 

(C)             is being disseminated by or on behalf of Bluerock in connection
with its or its affiliates' procurement of institutional debt or equity capital
for this Project or other projects on which the Members' affiliates are working
together; or

 

(D)             has been or is hereafter obtained by the receiving Member from a
third party not bound by any confidentiality obligation with respect to the
Confidential Information; provided, further, that nothing herein shall prevent
any Member from disclosing any portion of such Confidential Information ( l ) to
the Company and allowing the Company to use such Confidential Information in
connection with the Company's business, (2) pursuant to judicial order or in
response to a governmental inquiry, by subpoena or other legal process, but only
to the extent required by such order, inquiry, subpoena or process, and only
after reasonable notice to the original divulging Member, (3) as necessary or
appropriate in connection with or to prevent the audit by a governmental agency
of the accounts of ArchCo or Bluerock, (4) in order to initiate, defend or
otherwise pursue legal proceedings between the parties regarding this Agreement
, (5) necessary in connection with a Transfer of an Interest permitted hereunder
or (6) to a Member's respective attorneys or accountants or other representative
.

 

(b)              The Members and their Affiliates shall each act to safeguard
the secrecy and confidentiality of, and any proprietary rights to, any
non-public information relating to the Company and its business, except to the
extent such information is required to be disclosed by law or reasonably
necessary to be disclosed in order to carry out the business of the Company.
Each Member may, from time to time, provide the other Members written notice of
its non public information which is subject to this Section 10(b).

 



 18 

 

 

(c)               Without limiting any of the other terms and provisions of this
Agreement (including, without limitation, Section 9.3(a). to the extent a Member
(the "Pursuer") provides the other Member with information relating to a
possible investment opportunity then being actively pursued by the Pursuer on
behalf of the Company, the other Member receiving such information shall not use
such information to pursue such investment opportunity for its own account to
the exclusion of the Pursuer so long as the Pursuer is actively pursuing such
opportunity on behalf of the Company and shall not disclose any Confidential
Information to any Person (except as expressly permitted hereunder) or take any
other action in connection therewith that is reasonably likely to cause damage
to the Pursuer.

 

Section 11. Representations and Warranties.

 

11.l In General. As of the date hereof, each of the Members hereby makes each of
the representations and warranties applicable to such Member as set forth in
Section 11.2. Such representations and warranties shall survive the execution of
this Agreement.

 

11.2 Representations and Warranties. Each Member hereby represents and warrants
that:

 

(a)               Due Incorporation or Formation; Authorization of Agreement.
Such Member is a corporation duly organized or a partnership or limited
liability company duly formed, validly existing and in good standing under the
laws of the jurisdiction of its incorporation or formation and has the
corporate, partnership or company power and authority to own its property and
carry on its business as owned and carried on at the date hereof and as
contemplated hereby. Such Member is duly licensed or qualified to do business
and in good standing in each of the jurisdictions in which the failure to be so
licensed or qualified would have a material adverse effect on its financial
condition or its ability to perform its obligations hereunder. Such Member has
the corporate, partnership or company power and authority to execute and deliver
this Agreement and to perform its obligations hereunder, and the execution,
delivery and performance of this Agreement has been duly authorized by all
necessary corporate, partnership or company action. This Agreement constitutes
the legal, valid and binding obligation of such Member.

 

(b)              No Conflict with Restrictions; No Default. Neither the
execution, delivery or performance of this Agreement nor the consummation by
such Member (or any of its Affiliates) of the transactions contemplated hereby
(i) does or will conflict with, violate or result in a breach of (or has
conflicted with, violated or resulted in a breach of) any of the terms,
conditions or provisions of any law, regulation, order, writ, injunction,
decree, determination or award of any court, any governmental department, board,
agency or instrumentality, domestic or foreign, or any arbitrator, applicable to
such Member or any of its Affiliates, (ii) does or will conflict with, violate,
result in a breach of or constitute a default under (or has conflicted with,
violated, resulted in a breach of or constituted a default under) any of the
terms, conditions or provisions of the articles of incorporation, bylaws,
partnership agreement or operating agreement of such Member or any of its
Affiliates or of any material agreement or instrument to which such Member or
any of its Affiliates is a party or by which such Member or any of its
Affiliates is or may be bound or to which any of its properties or assets is
subject, (iii) does or will conflict with, violate, result in (or has conflicted
with, violated or resulted in) a breach of, constitute (or has Constituted) a
default under (whether with notice or lapse of time or both}, accelerate or
permit the acceleration of (or has accelerated} the performance required by,
give (or has given) to others any material interests or rights or require any
consent, authorization or approval under any indenture, mortgage, lease,
agreement or instrument to which such Member or any of its Affiliates is a party
or by which such Member or any of its Affiliates or any of their properties or
assets is or may be bound or (iv) does or will result (or has resulted) in the
creation or imposition of any lien upon any of the properties or assets of such
Member or any of its Affiliates.

 



 19 

 

 

(c)               Governmental Authorizations. Any registration, declaration or
filing with, or consent, approval, license, permit or other authorization or
order by, or exemption or other action of, any governmental, administrative or
regulatory authority, domestic or foreign, that was or is required in connection
with the valid execution, delivery, acceptance and performance by such Member
under this Agreement or consummation by such Member (or any of its Affiliates)
of any transaction contemplated hereby has been completed, made or obtained on
or before the date hereof.

 

(d)              Litigation. There are no actions, suits, proceedings or
investigations pending, or, to the knowledge of such Member or any of its
Affiliates, threatened against or affecting such Member or any of its Affiliates
or any of their properties, assets or businesses in any court or before or by
any governmental department, board, agency or instrumentality, domestic or
foreign, or any arbitrator which could, if adversely determined (or, in the case
of an investigation could lead to any action, suit or proceeding which if
adversely determined could) reasonably be expected to materially impair such
Member's ability to perform its obligations under this Agreement or to have a
material adverse effect on the consolidated financial condition of such Member;
such Member or any of its Affiliates has not received any currently effective
notice of any default, and such Member or any of its Affiliates is not in
default, under any applicable order, writ, injunction, decree, permit,
determination or award of any court, any governmental department, board, agency
or instrumentality, domestic or foreign, or any arbitrator which could
reasonably be expected to materially impair such Member's (or any of its
Affiliate' s) ability to perform its obligations under this Agreement or to have
a material adverse effect on the consolidated financial condition of such
Member.

 

(e)               Investigation. Such Member is acquiring its Interest based
upon its own investigation, and the exercise by such Member of its rights and
the performance of its obligations under this Agreement will be based upon its
own investigation, analysis and expertise. Such Member is a sophisticated
investor possessing an expertise in analyzing the benefits and risks associated
with acquiring investments that are similar to the acquisition of its Interest.

 

(f) Broker. No broker, agent or other person acting as such on behalf of such
Member was instrumental in consummating this transaction and that no
conversations or prior negotiations were had by such party with any broker,
agent or other such person concerning the transaction that is the subject of
this Agreement.

 

(g)               Investment Company Act. Neither such Member nor any of its
Affiliates is, nor will the Company as a result of such Member holding an
interest therein be, an "investment company" as defined in, or subject to
regulation under, the Investment Company Act of 1940, as amended.

 



 20 

 

 

(h)Securities Matters.

 

(i)                None of the Interests are registered under the Securities Act
or any state securities laws. Such Member understands that the offering,
issuance and sale of the Interests are intended to be exempt from registration
under the Securities Act, based, in part, upon the representations, warranties
and agreements contained in this Agreement. Such Member is an "accredited
investor" as such term is defined in Rule 501 of Regulation D promulgated under
the Securities Act.

 

(ii)              Neither the Securities and Exchange Commission nor any state
securities commission has approved the Interests or passed upon or endorsed the
merits of the offer or sale of the Interests. Such Member is acquiring the
Interests solely for such Member's own account for investment and not with a
view to resale or distribution thereof in violation of the Securities Act.

 

(iii)            Such Member is unaware of, and in no way relying on, any form
of general solicitation or general advertising in connection with the offer and
sale of the Interests, and no Member has taken any action which could give rise
to any claim by any person for brokerage commissions, finders' fees (without
regard to any finders' fees payable by the Company directly) or the like
relating to the transactions contemplated hereby.

 

(iv)            Such Member is not relying on the Company or any of its
officers, directors, employees, advisors or representatives with regard to the
tax and other economic considerations of an investment in the Interests, and
such Member has relied on the advice of only such Member's advisors.

 

(v)              Such Member understands that the Interests may not be sold,
hypothecated or otherwise disposed of unless subsequently registered under the
Securities Act and applicable state securities laws, or an exemption from
registration is available. Such Member agrees that it will not attempt to sell,
transfer, assign, pledge or otherwise dispose of all or any portion of the
Interests in violation of this Agreement.

 

(vi)            Such Member has adequate means for providing for its current
financial needs and anticipated future needs and possible contingencies and
emergencies and has no need for liquidity in the investment in the Interests.

 

(vii)           Such Member has significant prior investment experience,
including investment in non-listed and non-registered securities. Such Member is
knowledgeable about investment considerations and has a sufficient net worth to
sustain a loss of such Member's entire investment in the Company in the event
such a loss should occur. Such Member's overall commitment to investments which
are not readily marketable is not excessive in view of such Member's net worth
and financial circumstances and the purchase of the Interests will not cause
such commitment to become excessive. The investment in the Interests is suitable
for such Member.

 



 21 

 

 

(viii)        Such Member represents to the Company that the information
contained in this subparagraph (h) and in all other writings, if any, furnished
to the Company with regard to such Member (to the extent such writings relate to
its exemption from registration under the Securities Act) is complete and
accurate and may be relied upon by the Company in determining the availability
of an exemption from registration under federal and state securities laws in
connection with the sale of the Interests.

 

Section 12. Sale, Assignment, Transfer or other Disposition.

 

12.1 Prohibited Transfers. Except as otherwise provided in this Section 12.
Sections 5.2 or 14.5, or as approved by the Manager, no Member shall cause,
suffer or permit any Transfer all or any part of its Interest, whether legal or
beneficial, in the Company, and any attempt to so Transfer such Interest (and
such Transfer} shall be null and void and of no effect. For purposes hereof, any
Transfer of any direct or indirect interest in a Member shall constitute a
Transfer of such Member's Interest; provided however, any indirect Transfer of
an ownership interest in ArchCo that results in Neil Brown at all times
retaining a direct or indirect ownership of an at least 51% interest in ArchCo
shall be permitted.

 

12.2          Affiliate Transfers.

 

Subject to the provisions of Section l2.2(b) hereof, and subject in each case to
the prior written approval of the Manager, (such approval not to be unreasonably
withheld), any Member may Transfer all or any portion of its Interest in the
Company at any time to an Affiliate of such Member, provided that such Affiliate
shall remain an Affiliate of such Member at all times that such Affiliate holds
such Interest. If such Affiliate shall thereafter cease being an Affiliate of
such Member while such Affiliate holds such Interest, such cessation shall be a
non permitted Transfer and shall be deemed void ab initio, whereupon the Member
having made the Transfer shall, at its own and sole expense, cause such putative
transferee to disgorge all economic benefits and otherwise indemnify the Company
and the other Member(s) against loss or damage under any Collateral Agreement.

 

12.3          Admission of Transferee: Partial Transfers. Notwithstanding
anything in this Section 12 to the contrary and except as provided in Section
14.5, no Transfer of Interests in the Company shall be permitted unless the
potential transferee is admitted as a Member under this Section 12.3.

 

(a)               Such transferee may become a Member if (i) such transferee
executes and agrees to be bound by this Agreement, (ii) the transferor and/or
transferee pays all reasonable legal and other fees and expenses incurred by the
Company in connection with such assignment and substitution and (iii) the
transferor and transferee execute such documents and deliver such certificates
to the Company and the Manager as may be required by applicable law or otherwise
advisable; and

 

(b)              Notwithstanding the foregoing, any Transfer or purported
Transfer of any Interest, whether to another Member or to a third party, shall
be of no effect and void ab initio, and such transferee shall not become a
Member or an owner of the purportedly transferred Interest, if the Manager
determines in its sole discretion that:

 



 22 

 

 

(i)              the Transfer would require registration of any Interest under,
or result in a violation of, any federal or state securities laws;

 

(ii)             the Transfer would result in a termination of the Company under
Code Section 708(b); 

 

(iii)             as a result of such Transfer the Company would be required to
register as an investment company under the Investment Company Act of 1940, as
amended, or any rules or regulations promulgated thereunder;

 

(iv)            if as a result of such Transfer the aggregate value of Interests
held by "benefit plan investors" including at least one benefit plan investor
that is subject to ERISA, could be "significant" (as such terms are defined in
U.S. Department of Labor Regulation 29

C.F.R. 2510.3-10l (f)(2)) with the result that the assets of the Company could
be deemed to be "plan assets" for purposes of ERISA;

 

(v)              as a result of such Transfer, the Company would or may have in
the aggregate more than one hundred ( l 00) members and material adverse federal
income tax consequences would result to a Member. For purposes of determining
the number of members under this Section 12.3(b)(v), a Person indirectly owning
an interest in the Company through a partnership, grantor trust or S corporation
(as such terms are used in the Code) (a "Flow Through Entity") shall be
considered a member, but only if (i) substantially all of the value of such
Person's interest in the Flow-Through Entity is attributable to the Flow-Through
Entity's interest (direct or indirect) in the Company and (ii) in the sole
discretion of the Manager, a principal purpose of the use of the Flow-Through
Entity is to permit the Company to satisfy the 100- member limitation; or

 

(vi)            the transferor failed to comply with the provisions of Sections
12.2(a) or (b).

 

The Manager may require the provision of a certificate as to the legal nature
and composition of a proposed transferee of an Interest of a Member and from any
Member as to its legal nature and composition and shall be entitled to rely on
any such certificate in making such determinations under this Section 12.3.

 

12.4          Withdrawals. Each of the Members does hereby covenant and agree
that it will not withdraw, resign, retire or disassociate from the Company,
except as a result of a Transfer of its entire Interest in the Company, or as
otherwise permitted under the terms of this Agreement, and that it will carry
out its duties and responsibilities hereunder until the Company is terminated,
liquidated and dissolved under Section 13. Except as otherwise provided in this
Agreement, no Member shall be entitled to receive any distribution or otherwise
receive the fair market value of its Interest in compensation for any purported
resignation or withdrawal not in accordance with the terms of this Agreement.

 

12.5          Removal. If Project Manager fails to use commercially reasonable
efforts to perform its obligations under the Project Administration Agreement,
and such failure continues for a period of 30 days after the Development Manager
gives written notice of such failure to Project Manager, then, ArchCo may be
removed as a Member of the Company and upon such removal ArchCo shall have no
further Interest in the Company. Such removal shall not alter ArchCo's rights
under any indemnification or agreement for ArchCo's benefit pursuant to Section
14.2(b).

 



 23 

 

 

Section 13. Dissolution.

 

13.1          Limitations. The Company may be dissolved, liquidated and
terminated only pursuant to the provisions of this Section 13, and, to the
fullest extent permitted by law but subject to the terms of this Agreement, the
parties hereto do hereby irrevocably waive any and all other rights they may
have to cause a dissolution of the Company or a sale or partition of any or all
of the Company's assets.

 

13.2          Exclusive Events Requiring Dissolution. The Company shall be
dissolved only upon the earliest to occur of the following events (a
"Dissolution Event"):

 

(a)               the expiration of the specific term set forth in Section 2.5;

 

(b)              (i) at any time after the sale of the Property at such time as
determined by the Manager, or (ii) by the unanimous approval of the Members in
writing;

 

(c)               at any time there are no Members (unless otherwise continued
inaccordance with the Act); or

 

(d)               the entry of a decree of judicial dissolution pursuant to
Section 18-802 of the Act.

 

13.3          Liquidation. Upon the occurrence of a Dissolution Event, the
business of the Company shall be continued to the extent necessary to allow an
orderly winding up of its affairs, including the liquidation of the assets of
the Company pursuant to the provisions of this Section 13.3, as promptly as
practicable thereafter, and each of the following shall be accomplished:

 

(a)               The Manager shall cause to be prepared a statement setting
forth the assets and liabilities of the Company as of the date of dissolution, a
copy of which statement shall be furnished to all of the Members.

 

(b)              The property and assets of the Company shall be liquidated or
distributed in kind under the supervision of the Manager as promptly as
possible, but in an orderly, businesslike and commercially reasonable manner.

 

(c)               Any gain or loss realized by the Company upon the sale of its
property shall be deemed recognized and allocated to the Members in the manner
set forth in Section 7.2. To the extent that an asset is to be distributed in
kind, such asset shall be deemed to have been sold at its fair market value on
the date of distribution, the gain or loss deemed realized upon such deemed sale
shall be allocated in accordance with Section 7.2 and the amount of the
distribution shall be considered to be such fair market value of the asset.

 



 24 

 

 

(d)               The proceeds of sale and all other assets of the Company shall
be applied and distributed as follows and in the following order of priority:

 

(i)to the satisfaction of the debts and liabilities of the Company (contingent
or otherwise) and the expenses of liquidation or distribution (whether by
payment or reasonable provision for payment); and

 

(ii)the balance, if any, to the Members in accordance with Sections 6.3.

 

13.4          Continuation of the Company. Notwithstanding anything to the
contrary contained herein, the death, retirement, resignation, expulsion,
bankruptcy, dissolution or removal of a Member shall not in and of itself cause
the dissolution of the Company, and the Manager is expressly authorized to
continue the business of the Company in such event, without any further action
on the part of the Members.

 

Section 14. Indemnification.

 

14.1 Exculpation of Members.

 

(a)                No Member, Manager, or officer of the Company shall be liable
to the Company or to the other Members for damages or otherwise with respect to
any actions or failures to act taken or not taken relating to the Company,
except to the extent any related loss results from fraud, gross negligence or
willful or wanton misconduct on the part of such Member, Manager, or officer or
the willful breach of any obligation under this Agreement; provided, however, no
Member, Manager, or officer of the Company shall be liable to the Company or to
the other Members for special, incidental, consequential, or punitive damages.

 

(b)                Whenever in this Agreement the Manager is permitted or
required to take any action or to make a decision or determination in its "good
faith" or under another express standard, the Manager shall act under such
express standard and, to the extent permitted by applicable law, shall not be
subject to any other or different standards imposed by this Agreement, and,
notwithstanding anything contained herein to the contrary, so long as the
Manager acts in good faith, and such act does not constitute a bad faith
violation of the implied contractual covenant of good faith and fair dealing,
the resolution, action or terms so made, taken or provided by the Manager shall
not constitute a breach of this Agreement or impose liability upon the Managing
Member or any of its Affiliates, shareholders, partners, members, employees,
agents or representatives.

 

14.2          Indemnification by Company. (a) The Company hereby indemnifies,
holds harmless and defends the Members, the Manager, the officers and each of
their respective agents, officers, directors, members, partners, shareholders
and employees from and against any loss, expense, damage or injury suffered or
sustained by them (including but not limited to any judgment, award, settlement,
reasonable attorneys' fees and other costs or expenses incurred in connection
with the defense of any actual or threatened action, proceeding or claim) by
reason of or arising out of (i) their activities on behalf of the Company or in
furtherance of the interests of the Company, including, without limitation, the
provision of guaranties to third party lenders in respect of financings relating
to the Company or any of its assets (but specifically excluding from such
indemnity by the Company any so called "bad boy" guaranties or similar
agreements which provide for recourse as a result of failure to comply with
covenants, willful misconduct or gross negligence), (ii) their status as
Members, Manager, employees or officers of the Company, or (iii) the Company's
assets, property, business or affairs (including, without limitation, the
actions of any officer, director, member or employee of the Company or any of
its Subsidiaries), if the acts or omissions were not performed or omitted
fraudulently or as a result of gross negligence or willful or wanton misconduct
by the indemnified party or as a result of the willful breach of any obligation
under this Agreement by the indemnified party. Reasonable expenses incurred by
the indemnified party in connection with any such proceeding relating to the
foregoing matters shall be paid or reimbursed by the Company in advance of the
final disposition of such proceeding upon receipt by the Company of (x) written
affirmation by the Person requesting indemnification of its good faith belief
that it has met the standard of conduct necessary for indemnification by the
Company and (y) a written undertaking by or on behalf of such Person to repay
such amount if it shall ultimately be determined by a court of competent
jurisdiction that such Person has not met such standard of conduct, which
undertaking shall be an unlimited general obligation of the indemnified party
but need not be secured.

 



 25 

 

 

(b) If Manager gives ArchCo notice that: (i) the Company's (or the Property
Owner's) lender or institutional investor requires a completion guaranty from
ArchCo, ArchCo shall provide such completion guaranty provided that Bluerock
Residential Growth REIT, Inc. indemnifies the guarantor under such completion
guaranty from and against any losses thereunder not caused by such guarantor's
or its Affiliate's breach of the Project Administration Agreement; or (ii) the
Company's (or the Property Owner's) lender requires a so-called bad-boy guaranty
from ArchCo, ArchCo shall do so, provided that the Members shall enter into a
backstop agreement mutually agreeable to the Members to allocate the risk of
loss based upon the responsible party for tripping any such bad-boy guaranty.

 

14.3Indemnification by Members for Misconduct.

 

(a)     ArchCo hereby indemnifies, defends and holds harmless the Company,
Bluerock and each of their subsidiaries and their agents, officers, directors,
members, partners, shareholders and employees from and against all losses,
costs, expenses, damages (excluding special, incidental, consequential, or
punitive damages), claims and liabilities (including reasonable attorneys' fees)
as a result of or arising out of any fraud, gross negligence or willful or
wanton misconduct on the part of, or by, ArchCo or any representative appointed
by ArchCo.

 

(b)    Bluerock hereby indemnifies, defends and holds harmless the Company,
ArchCo and each of their subsidiaries and their agents, officers, directors,
members, partners, shareholders and employees from and against all losses,
costs, expenses, damages (excluding special, incidental, consequential, or
punitive damages), claims and liabilities (including reasonable attorneys' fees)
as a result of or arising out of any fraud, gross negligence or willful or
wanton misconduct on the part of, or by, Bluerock or any representative
appointed by Bluerock.

 



 26 

 

 

14.4General Indemnification by the Members.

 

(a)              Notwithstanding any other provision contained herein, each
Member (the "Indemnifying Party") hereby indemnifies and holds harmless the
other Members, the Company and each of their subsidiaries and their agents,
officers, directors, members, partners, shareholders and employees (each, an
"Indemnified Party") from and against all losses, costs, expenses, damages
(excluding special, incidental, consequential, or punitive damages), claims and
liabilities (including reasonable attorneys' fees) as a result of or arising out
of (i) any breach of any obligation of the Indemnifying Party under this
Agreement or (ii) with respect to Bluerock only, the failure of the Property
Owner to fulfill its obligations to make payments due under the Project
Administration Agreement in accordance with its terms.

 

(b)              Except as otherwise provided herein or in any other agreement,
recourse for the indemnity obligation of the Members under this Section 14.4
shall be limited to such Indemnifying Party's Interest in the Company; provided,
however, that recourse against Bluerock under its indemnity obligations under
this Agreement or otherwise shall be further limited to an aggregate amount
equal to the value of ArchCo's Interest as determined by and being limited to
the then current liquidation value of ArchCo's Interest assuming the Company
were liquidated in an orderly fashion and all net proceeds thereof were
distributed in accordance with Article 6; provided, however, that such
limitations shall not apply to any claim by an Indemnified Party arising from
the Property Owner's failure to fulfill its obligations to make payments due
under the Project Administration Agreement in accordance with its terms.

 

(c)The terms of this Section 14 shall survive termination of this Agreement.

 

14.5Pledge of JV Partner Interest.

 

(a)              As security for the indemnity obligations of each Member under
Section 14.4(a) (the "Inducement Obligation"), each Member shall execute and
deliver to the other Member a certain Pledge Agreement (the "Pledge Agreement")
and related documents pursuant to which such Member grants to the other Member a
lien upon and a continuing interest in the other Member 's Interest in the
Company, subject to the limitation in Section 14.4(b), including all payments
due or to become due to the other Member hereunder from and after the entry of a
judgment described in Section 14.S(c) and such other rights pledged under the
Pledge Agreement (collectively, the "Indemnity Collateral"). Any Transfer by a
Member of its Interest shall be subject to the lien and security interest
granted hereby until and unless such lien and security interest are released by
the other Member.

 

(b)              Each Member shall, on the date hereof, have prepared and filed
UCC financing statements and such other documents and have taken such other
action necessary to grant to the other Member a fully perfected first priority
security interest in all of such Member's Interest in the Company. Each
Indemnified Party shall have all of the rights now or hereafter existing under
applicable law, and all rights as a secured creditor under the Uniform
Commercial Code in all relevant jurisdictions, with respect to the Indemnity
Collateral, and each Member agrees to take all such actions as may be reasonably
requested of it by an Indemnified Party to ensure that the Indemnified Parties
can realize on such security interest.

 



 27 

 

 

(c)               In the event an Indemnified Party obtains a judgment on
account of an Inducement Obligation, then the Indemnified Party shall, to the
fullest extent permitted by law, be deemed, without payment of further
consideration or the taking of further action by the Indemnifying Party or any
of its Subsidiaries, to have acquired from the Indemnifying Party such portion
of the Indemnity Collateral as shall be equal in value to the amount of the
judgment; provided, at the request of the Indemnified Party, the Indemnifying
Party shall execute and deliver to the Indemnified Party an amendment to this
Agreement to reflect the change in the Interests and Percentage Interests of the
Members.

 

(d)              The rights provided in this Section 14.5 (i) shall be subject
to the limitations of enforceability as provided in Section 14.4(b), and (ii)
shall not be enforceable if doing so would trigger liability under, or otherwise
violate the provisions of, the Construction Loan Documents.

 

14.6          Exclusivity of Remedies. The remedies provided in this Section 14
constitute the sole and exclusive remedies available to the Company, ArchCo and
Bluerock with respect to matters addressed in this Agreement.

 

Section 15. Put/Call Agreement.

 

15.l Call Option. At any time after the earlier to occur of (i) twenty four (24)
months following Final Completion, or (ii) twelve (12) months following Property
Stabilization, Bluerock or its designee (for purposes of this Section 15,
"Bluerock") shall have the right, but not the obligation, to purchase and
acquire all, but not less than all, of ArchCo's Interest in the Company for the
Put/Call Purchase Price thereof by delivering written notice of such election
(the "Call Election Notice") to ArchCo (the "Call Option"). Upon delivery of the
Call Election Notice to ArchCo, which shall be the effective date of the Call
Election Notice, the obligation of Bluerock to purchase and acquire ArchCo's
entire Interest in the Company for the Put/Call Purchase Price thereof shall be
expressly irrevocable and non-contingent, and the obligation of ArchCo to sell
and transfer ArchCo's entire Interest in the Company to Bluerock for the
Put/Call Purchase Price thereof shall be expressly irrevocable and
non-contingent.

 

15.2 Put Option. At any time after the earlier to occur of (i) twenty four (24)
months following Final Completion, or (ii) twelve (12) months following Property
Stabilization, ArchCo shall have the right, but not the obligation, to elect to
require Bluerock to purchase and acquire all, but not less than all, of ArchCo's
Interest in the Company for the Put/Call Purchase Price thereof by delivering
written notice of such election (the "Put Election Notice") to Bluerock (the
"Put Option"). Upon delivery of the Put Election Notice to Bluerock, which shall
be the effective date of the Put Election Notice, the obligation of Bluerock to
purchase and acquire ArchCo' s entire Interest in the Company for the Put/Call
Purchase Price thereof shall be expressly irrevocable and non-contingent, and
the obligation of ArchCo to sell and transfer ArchCo's entire Interest in the
Company to Bluerock for the Put/Call Purchase Price thereof shall be expressly
irrevocable and non-contingent.

 



 28 

 

 

15.3         Determination of Put/Call Purchase Price.

 

(a)               General. The purchase price for ArchCo 's Interest (the
"Put/Call Purchase Price") in connection with the Call Option or the Put Option
shall be determined in the manner set forth below in this Section 15.3. For a
period of thirty (30) days after the effective date of the Put Election Notice
or the Call Election Notice, as applicable (together, the "Put/Call Election
Notice"), Bluerock and ArchCo shall negotiate in good faith in an effort to
agree upon the fair market value of the Property ("FMV"). If Bluerock and ArchCo
agree upon the FMV within such thirty (30) day period, then the price so agreed
upon shall be the FMV. If Bluerock and ArchCo do not so agree upon the FMV
within such thirty (30) day period, then Bluerock and ArchCo shall submit to
each other a proposed FMV. If the two proposed FMVs that are submitted by
Bluerock and ArchCo are within ten percent (10%) of each other (using the lower
number as the percentage base), then the FMV shall be the average of the
proposed FMVs of Bluerock and ArchCo. If the proposed FMVs of Bluerock and
ArchCo are not within ten percent (10%) of each other, then the FMV shall be
determined as described below in Section 15.3(b).

 

(b)               Determination of FMV. For purposes of this Section 15, the FMV
shall be determined by one ( 1) or more qualified commercial real estate brokers
with at least five (5) years' experience with the purchase and sale of real
estate projects similar to the Property. Bluerock and ArchCo shall negotiate in
good faith in an effort to agree on one (I) broker within ten ( 10) days after
the expiration of the thirty (30) day period set forth above. In the event that
the Members cannot agree on a broker within such ten ( 10) day period, each
Member shall appoint its own broker and the two brokers shall then decide on a
third broker. If the two (2) selected brokers fail to appoint a third (3rd)
broker within ten (10) days following the expiration of the ten ( l 0) day
negotiation period, either Bluerock or ArchCo may petition a court of competent
jurisdiction to appoint a third (3rd) broker, in the same manner as provided for
the appointment of an arbitrator by the American Arbitration Association. If
either Bluerock or ArchCo fails to suggest such a broker, or appoint such a
broker, as the case may be, within the time period specified, the broker duly
appointed by the other Member shall proceed to evaluate the proposed FMVs
submitted by Bluerock and ArchCo (the "Evaluation") as herein set forth, and the
determination of such broker shall be conclusive on all the Members. The broker
or three (3) brokers, as the case may be, shall promptly fix a time for the
completion of the Evaluation, which shall not be later than thirty (30) days
from the effective date of appointment of the last broker. The broker(s) shall
determine the FMV by evaluating both Members proposed FMVs in light of the fair
market value of the Property, such fair market value being the fairest price
estimated in the terms of money that the Company could obtain if the Property
was sold in the open market allowing a reasonable time to find a purchaser who
purchases with knowledge of the business of the Property at the time of the
delivery of the Put Election Notice or Call Election Notice. The broker(s) shall
select the proposed FMV of the Member which each such broker deems most accurate
in light of its analysis. In the event that three (3) brokers are involved in
the Evaluation, the decision of any two (2) brokers with respect to either
Member's proposed FMV shall constitute selection of such FMV.

 

(c)               Determination of Put/Call Purchase Price. The Members shall
determine within fifteen ( 15) days after the determination of the FMV the
amount of cash that would be distributed to each Member pursuant to Section 6.3
if (i) the assets of the Company were sold for their fair market value as of the
effective date of the Call Election Notice or the Put Election Notice, (ii) the
liabilities of the Company (excluding any prepayment penalties or fees contained
in any financing documents secured by the assets of the Company) are paid in
full, and (iii) any remaining amounts were distributed to the Members pursuant
to Section 6.3. One hundred percent (100%) of the amount which would be
distributed to ArchCo pursuant to Section 6.3 shall be deemed the Put/Call
Purchase Price.

 



 29 

 

 

(d)              Payment of Costs. Bluerock shall pay for the services of the
broker appointed by Bluerock, and ArchCo shall pay for the services of the
broker appointed by ArchCo. The cost of the services of the third (3rd) broker,
if any, shall be paid by the Company as a closing cost.

 

15.4        Closing Process. The Members shall fix a closing date (the "Put/Call
Closing Date") which shall be not later than sixty (60) days after the
determination of the Put/Call Purchase Price for ArchCo's Interest in the
Company in accordance with Section 15.3. The closing shall take place on the
Put/Call Closing Date at the principal office of Bluerock or through escrow with
a national title company. The purchase price for ArchCo's Interest shall be paid
in immediately available funds and ArchCo shall convey good and marketable title
to its Interest to Bluerock free and clear of all liens and encumbrances. Each
Member shall cooperate and take all actions and execute all documents reasonably
necessary or appropriate to reflect the purchase of ArchCo's Interest by
Bluerock. The Manager shall prepare (and the parties shall agree upon) a balance
sheet for the Company as of the date of determination of the Put/Call Closing
Date showing all items of income and expense of the Company earned or accrued,
and such income and expenses shall be prorated between Bluerock and ArchCo as of
the Put/Call Closing Date (based on ArchCo's Interest before the Put/Call
Closing Date). All other costs shall be borne by the party who customarily bears
such costs in real estate transactions in the county where the Property is
located. Any risk of casualty or loss before the Put/Call Closing Date shall be
borne by Bluerock, who shall succeed to all rights to insurance proceeds or
condemnation awards. Unless required by any applicable loan documents, in no
event shall Bluerock be required to repay or to cause the Company to repay any
indebtedness of the Company at such closing except for the repayment of Default
Loans and any other loans made by ArchCo to the Company. Effective as of the
closing for the purchase of ArchCo's Interest, ArchCo shall withdraw as a member
of the Company. In connection with any such withdrawal, Bluerock may cause any
nominee designated by such Member to be admitted as a substituted Member of the
Company. ArchCo hereby constitutes and irrevocably appoints Bluerock as ArchCo's
true and lawful attorney-in-fact upon the occurrence of a default by ArchCo
under this Section 15 for the purpose of carrying out the provisions of this
Section 15 and taking any action and executing any document, instrument and/or
agreement that Bluerock deems necessary or appropriate to accomplish the
purposes of this Section 15, including, without limitation, the transfer of
ArchCo's Interest in the Company to Bluerock in accordance with this Section 15.
This power-of-attorney shall be irrevocable as one coupled with an interest. On
or before the closing of a purchase and sale held pursuant to this Section 15,
Bluerock shall provide written releases to ArchCo and any Affiliate of ArchCo
from all liabilities, if any, of the Company for which ArchCo and Affiliates of
ArchCo may have personal liability and from all guaranties of such liabilities
of the Company previously executed by ArchCo and any Affiliates of ArchCo.

 



 30 

 

 

15.5        Termination of Related Party Contracts. Upon the closing of any
purchase and sale pursuant to this Section 15, any agreement of the Company or
Property Owner to which ArchCo or an Affiliate of ArchCo is a party shall
terminate at either Bluerock's or ArchCo's election without the payment of any
termination fee and/or penalty, if any, thereunder.

 

Section 16. Abandonment.

 

16.1 Defined Terms.

 

(a)               “Abandonment Event" means the first, if any, of the following
events occurring after Property Owner acquires all of Parcels A, C, F, G and H
and before Commencement of Construction: (i) Bluerock notifies ArchCo in writing
that Bluerock (A) no longer intends to cause the Property Owner to acquire any
Parcel subject to an Existing Agreement by the outside closing date called for
under the respective Existing Agreement, or

(B) intends to permanently abandon the Project; (ii) the Company or Property
Owner defers Commencement of Construction for at least two years beyond the
scheduled commencement date under the Construction Schedule; (iv) except in the
case of a default by the Architect or a Bankruptcy/Dissolution Event with
respect to the Architect, Bluerock causes the Company or Property Owner to
terminate or otherwise be in default under the Architect's Contract (after
notice of default and the expiration of the applicable cure period) after the
Architect has been instructed by the Company to prepare a full set of
construction drawings for the Project unless a replacement Architect's Contract
is entered into within sixty (60) days thereafter; or (v) after Project Manager
and Development Manager, on behalf of Property Owner, agree on the Final
Construction Schedule, the Final Development Budget for the Project and General
Contract, Bluerock has failed to cause the Company to issue a notice to proceed
to the General Contractor within 90 days after the scheduled date for the
Commencement of Construction set forth in the Final Construction Schedule other
than for good cause including, without limitation, the inability to obtain
construction financing on commercially reasonable terms notwithstanding
Bluerock's reasonable efforts to obtain such financing.

 



(b)              "Bluerock Interest Closing Deadline" means the date that is the
earlier of (i) 120 days after the occurrence of the Abandonment Event and (ii)
90 days after the date on which the Bluerock Interest Price is determined in
accordance with Section 16.3.

 

(c)              Terms Defined in Project Administration Agreement. As used in
this Section 16, each of the following terms has the meaning for that term
provided in the Project Administration Agreement: "Architect"; "Architect's
Contract"; "Commencement of Construction"; "Construction Schedule"; "Final
Construction Schedule"; "Final Development Budget"; "General Contract"; and
"General Contractor".

 

16.2         ArchCo's Right to Purchase. If an Abandonment Event occurs, then

(a) until the Bluerock Interest Closing Deadline has passed, (i) the Company
shall not sell or otherwise transfer any interest in the Property, and (ii)
Bluerock shall not sell or otherwise transfer any of Bluerock's Interest except
as provided in this Section 16; and (b) at any time on or before the Bluerock
Interest Closing Deadline, ArchCo or its designee (for purposes of this Section
16, "ArchCo") shall have the right, but not the obligation, to purchase and
acquire Bluerock's Interest for the Bluerock Interest Price in accordance with
this Section 16. If, for any reason other than a default by Bluerock, either the
§ 16 FMV has not been determined in accordance with Section 16.3 within 30 days
after an Abandonment Event occurs or ArchCo does not purchase Bluerock's
Interest on or before the Bluerock Interest Closing Deadline in accordance with
this Section 16, ArchCo' s right to purchase Bluerock's Interest under this
Section 16 shall expire.

 



 31 

 

 

16.3Determination of Bluerock Interest Price.

 

(a)                  General. For purposes of this Section 16, the purchase
price for Bluerock's Interest (the "Bluerock Interest Price") shall be
determined in the manner set forth below in this Section 16.3. For a period of
five (5) days after the date on which an Abandonment Event occurs (the "FMV
Negotiation Period"), Bluerock and ArchCo shall negotiate in good faith in an
effort to agree upon the fair market value of the Property ("§16 FMV"). If
Bluerock and ArchCo agree upon the §16 FMV within the FMV Negotiation Period,
then the price so agreed upon shall be the §16 FMV and the Bluerock Interest
Closing Deadline shall be 90 days thereafter. If Bluerock and ArchCo do not so
agree upon the §16 FMV within the FMV Negotiation Period, then Bluerock and
ArchCo shall submit to each other a proposed §16 FMV within the five (5) day
period following the end of FMV Negotiation Period (the "FMV Submission
Period"). If the two proposed §16 FMVs that are submitted by Bluerock and ArchCo
are within ten percent (10%) of each other (using the lower number as the
percentage base), then the §16 FMV shall be the average of the proposed §16 FMVs
of Bluerock and ArchCo, and the Bluerock Interest Closing Deadline shall be 90
days thereafter. If the proposed §16 FMVs of Bluerock and ArchCo are not within
ten percent ( 10%) of each other, then the §16 FMV shall be determined as
described below in Section l6.3(b).

 

(b)                Determination of §16 FMV. For purposes of this Section 16(b),
the §16 FMV shall be determined by one (1) or more qualified commercial real
estate brokers with at least five (5) years' experience with the purchase and
sale of real property similar to the Property. Each Member shall appoint its own
broker within five (5) days after the end of the FMV Submission Period (the "FMV
Broker Appointment Period"), and the two brokers shall then decide on a third
broker as soon as possible. If either Bluerock or ArchCo fails to appoint a
broker within the FMV Broker Appointment Period, the broker duly appointed by
the other Member shall proceed to evaluate the proposed §16 FMVs submitted by
Bluerock and ArchCo (the "Evaluation") as herein set forth, and the
determination of such broker shall be conclusive on all the Members. If either
Member-appointed broker fails to name a proposed broker, the proposed broker
named by the other Member-appointed broker shall be the third broker. If the two
Member-appointed brokers fail to agree on a third broker, each Member-appointed
broker shall name a proposed broker and the third broker shall be selected by
the Members' toss of a coin at the end of the FMV Broker Appointment Period. The
broker or three (3) brokers, as the case may be, shall complete the Evaluation
and determine the §16 FMV within the end of the thirty (30) day period following
the Abandonment Event (the "FMV Determination Period"). The broker(s) shall
determine the §16 FMV by evaluating both Members' proposed §16 FMVs in light of
the fair market value of the Property, such fair market value being the fairest
price estimated in the terms of money that the Company could obtain if the
Property was sold in the open market allowing a reasonable time to find a
purchaser who purchases with knowledge of the business of the Property at the
time of the Abandonment Event. The broker(s) shall select the proposed §16 FMV
of the Member which each such broker deems most accurate in light of its
analysis. In the event that three (3) brokers are involved in the Evaluation,
the decision of any two (2) brokers with respect to either Member's proposed §16
FMV shall constitute selection of such §16 FMV. None of the Members or the
Manager shall provide any instruction, direction or information to any of the
brokers other than a copy of the instructions set forth in this Section 16, the
Members' § 16 FMVs and written information regarding the Property and the
Project prepared by or on behalf of the Company or the Property Owner before the
Abandonment Event.

 



 32 

 

 

(c)                Determination of Bluerock Interest Price. Based upon the §16
FMV as determined above, the Members shall determine the amount of cash that
would be distributed to each Member pursuant to Section 6.3 if (i) the assets of
the Company were sold for the §16 FMV, (ii) the liabilities of the Company
(excluding any prepayment penalties or fees contained in any financing documents
secured by the assets of the Company) are paid in full, and (iii) any remaining
amounts were distributed to the Members pursuant to Section 6.3. One hundred
percent (100%) of the amount which would be distributed to Bluerock pursuant to
Section 6.3 shall be deemed the Bluerock Interest Price.

 

(d)                Payment of Costs. Bluerock shall pay for the services of the
broker appointed by Bluerock, and ArchCo shall pay for the services of the
broker appointed by ArchCo and the services of the third (3rd) broker, if any.

 

16.4          Closing Process. The date for the closing, if any, for the
purchase and sale of Bluerock's Interest under this Section 16 (the "Bluerock
Interest Closing Date") will be set by ArchCo, provided it is not later than the
Bluerock Interest Closing Deadline. The closing shall take place on the Bluerock
Interest Closing Date through escrow with a national title company. At the
closing, the Bluerock Interest Price shall be paid in immediately available
funds and Bluerock shall convey good title to Bluerock's Interest to ArchCo free
and clear of all liens and encumbrances. Each Member shall cooperate and take
all actions and execute all documents reasonably necessary or appropriate to
reflect the purchase of Bluerock 's Interest by ArchCo. The Manager shall
prepare (and the parties shall agree upon) a balance sheet for the Company as of
the date of determination of the Bluerock Interest Closing Date showing all
items of income and expense of the Company earned or accrued, and such income
and expenses shall be prorated between ArchCo and ArchCo as of the Bluerock
Interest Closing Date (based on Bluerock's Interest before the Bluerock Interest
Closing Date). All other costs shall be borne by the party who customarily bears
such costs in real estate transactions in the county where the Property is
located. Any risk of casualty or loss to the Property before the Bluerock
Interest Closing Date shall be borne by ArchCo, who shall succeed to all rights
to insurance proceeds or condemnation awards. Unless required by any applicable
loan documents, in no event shall ArchCo be required to repay or to cause the
Company to repay any indebtedness of the Company at such closing except for the
repayment of any loans made by Bluerock to the Company with ArchCo's prior
written consent; provided further, on or before the Bluerock Interest Closing
Date and as a condition of any closing thereon, ArchCo shall provide written
releases to Bluerock and any Affiliate of Bluerock from all liabilities, if any,
of the Company or any Subsidiary or Affiliate (or successor to any of the
foregoing) for which Bluerock and Affiliates of Bluerock may have personal
liability and from all guaranties of such liabilities of the Company or any
Subsidiary or Affiliate (or successor to any of the foregoing) previously
executed by Bluerock and any Affiliates of Bluerock. Effective as of the closing
for the purchase of Bluerock's Interest, Bluerock shall withdraw as a member of
the Company. In connection with any such withdrawal, ArchCo may cause any
nominee designated by ArchCo to be admitted as a substituted Member of the
Company. Upon payment to Bluerock of the Bluerock Interest Price after the
Abandonment Event on or before the Bluerock Interest Closing Deadline, Bluerock
hereby constitutes and irrevocably appoints ArchCo as Bluerock's true and lawful
attorney-in-fact upon the occurrence of a default by Bluerock under this Section
16 for the purpose of canying out the provisions of this Section 16 and taking
any action and executing any document, instrument and/or agreement that ArchCo
deems necessary or appropriate to accomplish the purposes of this Section 16,
including, without limitation, the transfer of Bluerock's Interest in the
Company to ArchCo in accordance with this Section 16. This power-of-attorney
shall be irrevocable as one coupled with an interest; provided however, on or
before the Bluerock Interest Closing Date and as a condition of any closing
thereat, ArchCo shall provide written releases to Bluerock and any Affiliate of
Bluerock from all liabilities, if any, of the Company or any Subsidiary or
Affiliate (or successor to any of the foregoing) for which Bluerock and
Affiliates of Bluerock may have personal liability and from all guaranties of
such liabilities of the Company or any Subsidiary or Affiliate (or successor to
any of the foregoing) previously executed by Bluerock and any Affiliates of
Bluerock.



 



 33 

 

 

16.5          Termination of Related Party Contracts. Upon the closing of any
purchase and sale pursuant to this Section 16, the Development Agreement and any
other agreement of the Company or Purchaser to which Bluerock or an Affiliate of
Bluerock is a party shall terminate at either ArchCo 's or Bluerock's election
without the payment of any development fee, termination fee and/or penalty, if
any, thereunder.

 

Section 17. Miscellaneous.

 

17.1          Notices.

 

(a)               All notices, requests, approvals, authorizations, consents and
other communications required or permitted under this Agreement shall be in
writing and shall be (as elected by the Person giving such notice) hand
delivered by messenger or overnight courier service, mailed (airmail, if
international) by registered or certified mail (postage prepaid), return receipt
requested, or sent via email (provided such email is immediately followed by the
delivery of an original copy of same via one of the other foregoing delivery
methods) addressed to:

 

If to Bluerock:

 

c/o Bluerock Real Estate, L.L.C.

712 Fifth Avenue, 9th Floor

New York, New York 10019

Attention: R. Ramin Kamfar

Email: rkamfar@bluerockre .com

 

with a copy to:

 

clo Bluerock Real Estate, L.L.C.

712 Fifth Avenue, 9th Floor

New York, New York 10019

Attention: Michael Konig, Esq.

Email: mkonig@bluerockre .com

 



 34 

 

  

If to ArchCo:

 

c/o ArchCo Residential LLC

7 Piedmont Center, Suite 300

Atlanta, GA 30305

Attention: Neil T. Brown & Dorrie Green

Email: neil@ntbrown.com & dgreen@archcoresidential.com

 

with a copy to:

 

Sherman & Howard L.L.C.

633 17th Street, Suite 3300

Denver, CO 80202

Attention: Mike Shomo

Email: mshomo@shennanhoward. com

 

(b)              Each such notice shall be deemed delivered (a) on the date
delivered if by hand delivery or overnight courier service or facsimile, and (b)
on the date upon which the return receipt is signed or delivery is refused or
the notice is designated by the postal authorities as not deliverable, as the
case may be, if mailed (provided, however, if such actual delivery occurs after
5:00 p.m. (local time where received), then such notice or demand shall be
deemed delivered on the immediately following Business Day after the actual day
of delivery).

 

(c)               By giving to the other parties at least fifteen (15) days
written notice thereof, the parties hereto and their respective successors and
assigns shall have the right from time to time and at any time during the term
of this Agreement to change their respective addresses.

 

17.2          Governing Law. This Agreement and the rights of the Members
hereunder shall be governed by, and interpreted in accordance with, the laws of
the State of Delaware. Each of the parties hereto irrevocably submits to the
jurisdiction of the New York State courts and the Federal courts sitting in the
State of New York and agree that venue for any and all matters involving this
Agreement shall be established solely in such courts. Each of the parties hereto
waives irrevocably the defense of inconvenient forum to the maintenance of such
action or proceeding.

 

17.3          Successors. This Agreement shall be binding upon, and inure to the
benefit of, the parties and their successors and permitted assigns. Except as
otherwise provided herein, any Member who Transfers its Interest as permitted by
the terms of this Agreement shall

have no further liability or obligation hereunder, except with respect to claims
arising prior to such Transfer.

 

17.4          Pronouns. Whenever from the context it appears appropriate, each
term stated in either the singular or the plural shall include the singular and
the plural, and pronouns stated in either the masculine, the feminine or the
neuter gender shall include the masculine, feminine and neuter.

 



 35 

 

 

17.5          Table of Contents and Captions Not Part of Agreement. The table of
contents and captions contained in this Agreement are inserted only as a matter
of convenience and in no way define, limit or extend the scope or intent of this
Agreement or any provisions hereof.

 

17.6          Severability. If any provision of this Agreement shall be held
invalid, illegal or unenforceable in any jurisdiction or in any respect, then
the validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired, and the Members shall use
their best efforts to amend or substitute such invalid, illegal or unenforceable
provision with enforceable and valid provisions which would produce as nearly as
possible the rights and obligations previously intended by the Members without
renegotiation of any material terms and conditions stipulated herein.

 

17.7          Counterparts. This Agreement may be executed in several
counterparts, each of which shall be deemed an original but all of which shall
constitute one and the same instrument.

 

17.8         Entire Agreement and Amendment. This Agreement and the other
written agreements described herein between the parties hereto entered into as
of the date hereof, constitute the entire agreement between the Members relating
to the subject matter hereof. In the event of any conflict between this
Agreement or such other written agreements, the terms and provisions of this
Agreement shall govern and control. No amendment or waiver by a Member shall be
enforceable against such Member unless it is in writing and duly executed by
such Member.

 

17.9         Further Assurances. Each Member agrees to execute and deliver any
and all additional instruments and documents and do any and all acts and things
as may be necessary or expedient to effectuate more fully this Agreement or any
provisions hereof or to carry on the business contemplated hereunder.

 

17.10       No Third Party Rights. The provisions of this Agreement are for the
exclusive benefit of the Members and the Company, and no other party (including,
without limitation, any creditor of the Company) shall have any right or claim
against any Member by reason of those provisions or be entitled to enforce any
of those provisions against any Member.

 

17.11       Incorporation by Reference. Every Exhibit and Annex attached to this
Agreement is incorporated in this Agreement by reference.

 

17.12      Limitation on Liability. Except as set forth in Section 14, the
Members shall not be bound by, or be personally liable for, by reason of being a
Member, a judgment, decree or order of a court or in any other manner, for the
expenses, liabilities or obligations of the Company, and the liability of each
Member shall be limited solely to the amount of its Capital Contributions as
provided under Section 5. Except as set forth in Section 14.3, any claim against
any Member (the "Member in Question") which may arise under this Agreement shall
be made only against, and shall be limited to, such Member in Question's
Interest, the proceeds of the sale by the Member in Question of such Interest or
the undivided interest in the assets of the Company distributed to the Member in
Question pursuant to Section l 3.3(d) hereof. Except as set forth in Section
14.3, any right to proceed against (i) any other assets of the Member in
Question or (ii) any agent, officer, director, member, partner, shareholder or
employee of the Member in Question or the assets of any such Person, as a result
of such a claim against the Member in Question arising under this Agreement or
otherwise, is hereby irrevocably and unconditionally waived.

 



 36 

 

 

17.13       Remedies Cumulative. The rights and remedies given in this Agreement
and by law to a Member shall be deemed cumulative, and the exercise of one of
such remedies shall not operate to bar the exercise of any other rights and
remedies reserved to a Member under the provisions of this Agreement or given to
a Member by law. In the event of any dispute between the parties hereto, the
prevailing party shall be entitled to recover from the other party reasonable
attorney's fees and costs incurred in connection therewith .

 

17.14      No Waiver. One or more waivers of the breach of any provision of this
Agreement by any Member shall not be construed as a waiver of a subsequent
breach of the same or any other provision, nor shall any delay or omission by a
Member to seek a remedy for any breach of this Agreement or to exercise the
rights accruing to a Member by reason of such breach be deemed a waiver by a
Member of its remedies and rights with respect to such breach.

 

17.15       Limitation On Use of Names. Notwithstanding anything contained in
this Agreement or otherwise to the contrary, each of Bluerock and ArchCo as to
itself agree that neither it nor any of its Affiliates, agents, or
representatives is granted a license to use or shall use the name of the other
under any circumstances whatsoever except as provided in that certain license
agreement to be entered into by the Company and an Affiliate of ArchCo pursuant
to Section 17.20 of this Agreement. Any change in the Name of the Property must
be approved by Manager.

 

17.16       Publicly Traded Partnership Provision. Each Member hereby severally
covenants and agrees with the other Members for the benefit of such Members,
that (i) it is not currently making a market in Interests in the Company and
will not in the future make such a market and (ii) it will not Transfer its
Interest on an established securities market, a secondary market or an
over-the-counter market or the substantial equivalent thereof within the meaning
of Code Section 7704 and the Regulations, rulings and other pronouncements of
the U.S. Internal Revenue Service or the Department of the Treasury thereunder.
Each Member further agrees that it will not assign any Interest in the Company
to any assignee unless such assignee agrees to be bound by this Section and to
assign such Interest only to such Persons who agree to be similarly bound.

 

17.17       Uniform Commercial Code. The interest of each Member in the Company
shall be an "uncertificated security" governed by Article 8 of the Delaware UCC
and the UCC as enacted in the State of New York (the ''New York UCC"),
including, without limitation, (i) for purposes of the definition of a
"security" thereunder, the interest of each Member in the Company shall be a
security governed by Article 8 of the Delaware UCC and the New York UCC and (ii)
for purposes of the definition of an "uncertificated security" thereunder.

 



 37 

 

 

17.18      Public Announcements. Neither Member nor any of its Affiliates shall,
without the prior approval of the Manager, issue any press releases or otherwise
make any public statements with respect to the Company or the transact ions
contemplated by this Agreement, except as may be required by applicable law or
regulation or by obligations pursuant to any listing agreement with any national
securities exchange so long as such Member or such Affiliate has used reasonable
efforts to obtain the approval of the Manager prior to issuing such press
release or making such public disclosure ..

 

17.19      No Construction Against Drafter. This Agreement has been negotiated
and prepared by Bluerock and ArchCo and their respective attorneys and, should
any provision of this Agreement require judicial interpretation, the court
interpreting or construing such provision shall not apply the rule of
construction that a document is to be construed more strictly against one party.

 



 38 

 

 

IN WITNESS WHEREOF, this Agreement is executed by the Members,effective as of
the date first set forth above.

 



  BLUEROCK:             BR Flagler JV Member, LLC, a Delaware limited  
liability company           By: Bluerock Special Opportunity + Income Fund   II,
LLC, a Delaware limited liability company, its   Manager           By: /s/
Jordan Ruddy     Name:   Jordan Ruddy     Title: Authorized Signatory

  



 39 

 

 

  ARCHCO:             ArchCo Metropolitan Member LLC, a Delaware limited
liability company             By:  /s/ Neil T. Brown       Name:   Neil T. Brown
      Title: Authorized Signatory

  



 40 

 

 



EXHIBIT A

 

Unreturned Capital Contribution Accounts

 

Member Name Unreturned Capital   Contribution Account     Bluerock $
[6,096,283.52]     ArchCo $[ 0.00 ]

 



 
 

 

EXHIBIT B

 

Examples of the Application of Section 9.l(e)

 

Example 1.

 

Proposed Transaction:

Bluerock determines to admit a new member to the Company who agrees to make
Capital Contributions (which Bluerock would otherwise be permitted to make
hereunder) subject to receipt of a senior preferred 12% IRR and 10% of all
Distributable Funds thereafter.

 

Application of Section 9.1(e):

 

The Proposed Transaction is permitted without ArchCo's consent. Section 6.3
would be modified to provide for distributions to be made as follows:



 

(i)   First, to new Member, amounts necessary for the new member to achieve its
12%

 

(ii)  Second, an amount equal to the sum of (A) the amounts required for
Bluerock to achieve a 15% IRR on its Capital Contributions and (B) the amounts
required for the new member to achieve a 15% IRR (after taking account of
distributions under clause (i)) 90% to Bluerock and I 0% to new member;

 

(iii) Third, 10% to new member, 78% to Bluerock and 12% to ArchCo.

 

Example 2.

 

Proposed Transaction:

Bluerock determines to admit a new member who agrees to make a Capital
Contribution (which Bluerock would otherwise be permitted to make hereunder)
subject to receipt of a senior preferred 18% IRR and no residual interest.

 

Application of Section 9.l(e):

 

The Proposed Transaction is prohibited without ArchCo's consent since it
effectively results in a potential additional subordination of ArchCo's 12%
carried interest.

 

Example 3.

 

Proposed Transaction:

Same as example 1 but the transaction is to be structured as a contribution of
the Property to a new limited liability company (''NewCo") in which the Company
and the new member are members.

 



 
 

 



Application of Section 9.1(e):

 

The Proposed Transaction is permitted without ArchCo's consent provided that (i)
after giving effect to the distribution provision under the operating agreement
of NewCo and the terms of Section 6.3 of this Agreement, Distributable Funds are
distributable as provided in Example 1 above and (ii) after giving effect to any
amendment hereof proposed by Bluerock to be entered into in connection with such
contribution, the operating agreement of NewCo has provisions which are
reasonably adequate for ArchCo to directly or indirectly have substantially the
same rights and remedies as are provided for herein ) including, if Commencement
of Construction has not occurred, the right to acquire the Property
substantially on the terms provided in Section 16 if an Abandonment Event
occurs; provided, however, Bluerock and not the new member, shall be obligated
under the Put Option.

 



 
 

 



EXHIBIT C

 

Parcel Map

 

[See attached]

 

 



 

 